UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-21598) Exact name of registrant as specified in charter:	Putnam RetirementReady Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2016 Date of reporting period :	August 1, 2015 — July 31, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam RetirementReady® Funds Putnam RetirementReady 2060 Fund Putnam RetirementReady 2035 Fund Putnam RetirementReady 2055 Fund Putnam RetirementReady 2030 Fund Putnam RetirementReady 2050 Fund Putnam RetirementReady 2025 Fund Putnam RetirementReady 2045 Fund Putnam RetirementReady 2020 Fund Putnam RetirementReady 2040 Fund Putnam Retirement Income Fund Lifestyle 1 Annual report 7 | 31 | 16 Message from the Trustees 1 About the funds 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 12 Your fund’s expenses 26 Terms and definitions 31 Other information for shareholders 32 Trustee approval of management contract 33 Financial statements 39 Federal tax information About the Trustees Officers Consider these risks before investing: Our allocation of assets among permitted asset categories may hurt performance. Stock and bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, factors related to a specific issuer or industry and, with respect to bond prices, changing market perceptions of the risk of default and changes in government intervention. These factors may also lead to increased volatility and reduced liquidity in the bond markets. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Default risk is generally higher for non-qualified mortgages. Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Active trading strategies may lose money or not earn a return sufficient to cover trading and other costs. REITs are subject to the risk of economic downturns that have an adverse impact on real estate markets. Commodity-linked notes are subject to the same risks as commodities, such as weather, disease, political, tax and other regulatory developments and other factors affecting the value of commodities. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Efforts to produce lower-volatility returns may not be successful and may make it more difficult at times for the fund to achieve its targeted returns. In addition, under certain market conditions, the funds may accept greater volatility than would typically be the case, in order to seek their targeted return. There is no guarantee that the funds will provide adequate income at and through an investor’s retirement. You can lose money by investing in the funds. Message from the Trustees Dear Fellow Shareholder: Through the first half of 2016, markets around the world have shown great resilience in the face of multiple challenges. Now, as we enter the fall, many additional factors raise new concerns. Against a backdrop of sluggish growth and following a colorful political campaign, the United States will be electing a new president in a few short weeks. Overseas, challenges are widespread, from sluggish growth in Europe, Japan, and many emerging markets to global fallout from the United Kingdom’s decision to leave the European Union. As non-U.S. central banks consider new actions to boost economic growth, here at home the Federal Reserve seeks stronger economic data before it raises interest rates. The uncertainty caused by these unfolding events could well spur renewed bouts of market volatility. But we believe that opportunities can emerge despite the markets’ ups and downs. At Putnam, our portfolio managers actively pursue these opportunities. Backed by a network of global analysts, they draw on their long experience and expertise in navigating changing conditions. We share Putnam’s deep conviction that an active approach based on fundamental research can play a valuable role in your portfolio. In the following pages, you will find an overview of your fund’s performance for the reporting period ended July 31, 2016, as well as an outlook for the coming months. Now may be a good time for you to consult with your financial advisor, who can help you in determining if your portfolio remains aligned with your long-term goals, time horizon, and tolerance for risk. As always, thank you for investing with Putnam. Performance snapshot Annualized total return (%) comparison as of 7/31/16 Fund returns for class A shares before sales charges 2060 Fund 2055 Fund 2050 Fund 2045 Fund 2040 Fund Before sales charge Before sales charge Before sales charge Before sales charge Before sales charge Life of fund* 0.59% 9.23% 5.91% 6.00% 5.96% 10 years — — 5.07 5.07 5.05 5 years — 8.73 8.95 8.74 8.45 3 years — 7.24 7.23 7.12 6.91 1 year — –1.77 –1.54 –1.23 –0.83 Retirement Income Fund 2035 Fund 2030 Fund 2025 Fund 2020 Fund Lifestyle 1 Before sales charge Before sales charge Before sales charge Before sales charge Before sales charge Life of fund* 5.69% 5.32% 4.83% 4.09% 2.89% 10 years 4.84 4.50 4.02 3.39 2.80 5 years 7.81 6.95 6.01 4.85 3.06 3 years 6.46 5.84 5.08 4.09 2.74 1 year –0.54 –0.45 –0.40 –0.38 –0.27 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the table above do not reflect a sales charge of 4.00% for Putnam Retirement Income Fund Lifestyle 1, and 5.75% for all other funds; had they, returns would have been lower. See pages 5 and 12–25 for additional performance information. For a portion of the periods, the funds had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * With the exception of Putnam RetirementReady 2050 Fund, 2055 Fund, and 2060 Fund (inceptions: 5/2/05, 11/30/10, and 11/30/15, respectively), the inception date of all share classes of RetirementReady Funds is 11/1/04. Life of fund return for the 2060 Fund is cumulative. 4 RetirementReady® Funds Interview with your fund’s portfolio manager Bob, how did Putnam RetirementReady® Funds perform during the 12 - month reporting period ended July31, 2016? In a volatile global investment environment, the portfolios produced slightly negative returns. The exception was Putnam RetirementReady 2060 Fund, which delivered a positive return since its inception on November 30, 2015. The longer-dated funds, which have greater exposure to global equities because of their later target dates, slightly underperformed the shorter-dated funds. The shorter-dated funds, typically for investors who are closer to retirement, had a greater reliance on fixed-income instruments and absolute return strategies, and experienced higher, although still negative, returns. Despite the negative returns overall, the inclusion of Putnam Absolute Return Funds in the portfolios helped to dampen volatility during the annual period. What was the investment environment like during the reporting period? I would describe the period as a series of crises, with each crisis followed by a relief rally. As a result, the market experienced significant ups and downs. The increased market volatility and global macroeconomic pressures resulted in two pronounced market corrections for many major indexes — in Augustand September2015 and in January and February2016. In addition, expectations for the Federal Reserve’s first interest-rate This comparison shows the performance of broad market indexes for the 12months ended 7/31/16. See pages 4 and 12–25 for additional performance information. Index descriptions can be found on page 31. RetirementReady® Funds 5 hike since June2006 weighed on markets throughout the first few months of the period. The Fed’s effort to begin normalizing U.S. interest rates was complicated by a convergence of global factors — notably, simultaneous economic slowdowns in Europe and China, and low commodity prices. At the start of the period, in August 2015, as the Chinese government took more aggressive action to address its slowing economy — steps that included the unexpected devaluation of the yuan — Chinese stocks sold off rapidly. Fear among investors spread quickly around the world, with prices dropping sharply in most major equity markets. Stocks in general rebounded in October as investors gained confidence that a hard landing for China’s economy was unlikely. In the United States, positive economic news began to dominate. The Fed acknowledged “moderate growth” and continued to maintain its accommodative monetary policy, leaving the federal funds rate unchanged at its September and October meetings. In mid-December, after much anticipation, the Fed hiked short-term interest rates by 25 basis points to 0.25% in response to continued economic resilience. Commodities experienced significant weakness during the final months of 2015, as supply far outpaced demand. At the same time, high-yield bonds, which were also plagued by energy issues, experienced difficulties. In the opening days of 2016, stocks sold off dramatically amid renewed fears about the pace of growth across global markets, uncertainty about future Fed action, and ongoing concerns about still-low energy prices. After bottoming on February11, stocks and credit-sensitive bonds staged a broad-based rally through the end of March. Moreover, the rally was helped when Fed policymakers reassured markets that rate hikes would be gradual. Energy prices began to recover, and equities started to rebound as well. Continued easing of monetary policy in the eurozone and Japan also contributed to the rally, as did evidence of solid job growth and stable income growth in the United States. In late June, however, market volatility spiked again, largely in response to Brexit — the decision by United Kingdom voters to leave the European Union. U.S. stock prices plummeted more than 5% in the two days after the vote, followed by a dramatic three-day recovery. Stocks remained positive in July, managing to post their fifth straight month of gains. What is the philosophy behind the funds’ glide - path strategy? The glide path governs the way that the funds’ allocations shift over time as investors progress toward their target retirement date. Early in the glide path, as investors are saving for their retirement decades in advance, the glide path favors larger allocations to stocks in order to generate growth. While these larger equity positions can cause volatility, the extended time horizon is intended to allow for recovery from periodic downturns and the chance to benefit from the expected long-term upward trajectory of equity markets. Stock allocations gradually diminish over time in favor of what we consider to be less volatile assets, such as bonds, in an effort to protect capital as investors approach retirement. As an investor advances through the glide path, we also allocate a growing percentage to our Putnam Absolute Return suite of funds. Our objective is to attempt to reduce market risk across all assets as an investor approaches retirement, while delivering a more diverse set of risks and returns at the portfolio level. What were some notable investment strategies for the underlying funds that contributed to and detracted from the funds’ absolute performance during the reporting period? In the asset allocation building blocks, there are two principal strategies through which 6 RetirementReady® Funds we seek to add value to the portfolios’ performance — dynamic asset allocation and individual security selection. Our asset allocation strategy enables us to tactically shift fund weightings to various asset classes in order to capitalize on opportunities or to reduce risk when we believe the investment environment is vulnerable to downside movement. We also employ implementation and security selection strategies to help us take advantage of what we believe are the best risk/reward trade-offs in any given market environment. Over the balance of the reporting period, we maintained a mostly neutral stance in our asset allocations, choosing to keep asset class weightings at or near their benchmark levels in each portfolio along the glide path. We did increase exposure to high-yield bonds slightly during the second half of 2015, and that tactical preference for credit-sensitive over rate-sensitive fixed income worked against performance during that time. Security selection and implementation decisions were the primary reasons the funds lagged their custom benchmarks over the 12-month period. Our security selection within the underlying funds among large-cap U.S. stocks, which had been very strong to start 2015, dampened performance during the reporting period. That underperformance within the underlying funds was somewhat offset by strong stock selection in international markets, both developed and emerging. Our absolute return strategies were helpful in dampening volatility, although returns in the Absolute Return 300, 500, and 700 portfolios were slightly negative for the period. In the fixed-income-only Absolute Return 100 and 300 funds, contributors and detractors were largely the same. However, a more negative duration [a measure of interest-rate risk] at the end of 2015 and beginning of 2016 — amid an environment where interest rates were rising and investors were fleeing perceived “riskier” investments —was a comparatively larger detractor for Absolute Return 300. In the Absolute Return 500 and 700 funds, long exposure to interest-rate risk helped offset weakness in equity selection and in strategies designed to perform independent of global market movements. While three of the Absolute Return Funds experienced slightly negative returns over this period, it is important to keep in mind that these funds pursue their targeted returns over a full market cycle [generally at least three years or more but potentially significantly longer]. What is your outlook? In our view, strong market momentum and an analysis of trends call for a bullish outlook. However, concerns about future Fed action, eurozone growth, terrorism attacks, and the U.S. presidential campaigns continue to weigh on investor sentiment at the close of the period. With the second half of the year under way and the U.S. presidential election looming, we believe the markets may experience heightened volatility. Moreover, in our view, the global macroeconomic headwinds we have faced in the recent past are likely to remain with us through the balance of the year. U.S. gross domestic product growth has been sluggish and global economic growth has remained slow, with economic regions outside the United States continuing to rely on accommodative monetary policy for support. While the Fed has begun to normalize interest rates, it has indicated it will do so in a measured way so as not to derail the U.S. economy’s modest growth trajectory. For those reasons, we believe the investment RetirementReady® Funds 7 environment going forward is likely to remain volatile, and it is our expectation that this volatility will continue to offer investment opportunities. For U.S. stocks, we believe there is some reason for optimism given the Fed’s measured stance on monetary policy. However, we recognize that the rally in equities is now in its seventh year, which could put valuation pressure on that asset class. As those and other factors play out, we expect to take advantage of tactical opportunities by selectively adding to holdings on market pullbacks and taking profits on rallies. Thank you, Bob, for your time and insights today. Portfolio Manager Robert J. Kea is Co-Head of Global Asset Allocation at Putnam. He holds an M.B.A. from Bentley University Graduate School of Business and a B.A. from the University of Massachusetts at Amherst. Bob joined Putnam in 1989 and has been in the investment industry since 1988. In addition to Bob, your fund’s portfolio managers are James A. Fetch; Robert J. Schoen; and Jason R. Vaillancourt, CFA. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the underlying fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the underlying fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. 8 RetirementReady® Funds IN THE NEWS With central banks exhausting the more traditional methods aimed at stimulating their economies, some are considering more novel strategies. Increasingly, central bankers and economists are discussing the merits of so-called “helicopter money,” which conjures images of money being dropped on the populace from the sky. Considered somewhat radical, the term was adopted in 1969 by economist Milton Friedman, who described the idea of a central bank printing money and injecting the cash directly into the economy, with the aim of boosting consumer demand and spending, and kick-starting a recovery. It differs from traditional stimulus measures, such as the U.S. government selling U.S. Treasury securities to the public in order to finance spending. With interest rates at zero — or even in negative territory — in major world economies like Japan and some European nations, the concept of helicopter money is gaining popularity. Under this strategy, cash could be transferred to people in the form of a government tax break or by simply making a direct deposit into individual bank accounts. Critics of helicopter money, however, say it could cause runaway inflation. RetirementReady® Funds9 Composition of the funds’ underlying investments Historically, each Putnam RetirementReady® Fund invests, to varying degrees, in a variety of Putnam mutual funds. This section describes the goals and strategies of each of the underlying Putnam funds as of July 31, 2016. For more information, please see the funds’ prospectus. Putnam Absolute Return 100, 300, 500, and 700 Funds Each fund pursues an “absolute return” strategy that seeks to earn a positive total return over a reasonable period of time (generally at least three years or more) regardless of market conditions or general market direction. Each fund seeks a positive total return that exceeds the return on U.S. Treasury bills by a targeted number of basis points specified in the fund’s name, on an annualized basis. For example, Absolute Return 500 Fund seeks to earn a total return of 500 basis points (or 5.00%) over the return on U.S. Treasury bills. The funds pursue their goals through portfolios that are structured to offer varying degrees of risk, expected volatility, and expected returns. Putnam Dynamic Asset Allocation Equity Fund The fund’s portfolio invests mainly in common stocks (growth or value stocks or both) of large and midsize companies worldwide and is designed for investors seeking long-term growth. The fund typically allocates approximately 75% of its assets to investments in U.S. companies and 25% of its assets to international companies, but allocations may vary. The Portfolio Managers can adjust allocations based on market conditions. Putnam Dynamic Asset Allocation Growth Fund The fund’s portfolio invests mainly in equity securities (growth or value stocks or both) of U.S. and international companies of any size and is designed for investors seeking capital appreciation with moderate risk. The fund’s strategic equity weighting is 80% (the range is 65% to 95%), with the balance invested in a range of fixed-income investments. The Portfolio Managers can adjust allocations based on market conditions. Putnam Dynamic Asset Allocation Balanced Fund The fund’s portfolio is diversified across stocks and bonds in global markets and is designed for investors seeking total return. The fund’s strategic equity allocation is 60% (the range is 45% to 75%), with the balance invested in bonds and money market instruments. The Portfolio Managers can adjust the allocations based on market conditions. Putnam Dynamic Asset Allocation Conservative Fund The fund’s globally diversified portfolio emphasizes bonds over stocks and is designed for investors who want to protect the value of their investment while receiving regular income and protection against inflation. The strategic fixed-income allocation is 70% (with a range of 55% to 85%), with the balance invested in stocks and money market instruments. The Portfolio Managers can adjust allocations based on market conditions. 10 RetirementReady® Funds Putnam Money Market Fund* The fund seeks as high a rate of current income as Putnam Management believes is consistent with preservation of capital and maintenance of liquidity. The fund invests mainly in money market instruments that are high quality and have short-term maturities. Money market funds are not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other governmental agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Allocations by fund as of 7/31/16 Underlying Putnam Fund Putnam RetirementReady 2060 Fund Putnam RetirementReady 2055 Fund Putnam RetirementReady 2050 Fund Putnam RetirementReady 2045 Fund Putnam RetirementReady 2040 Fund Putnam RetirementReady 2035 Fund Putnam RetirementReady 2030 Fund Putnam RetirementReady 2025 Fund Putnam RetirementReady 2020 Fund Putnam Retirement Income Fund Lifestyle 1 Putnam Dynamic Asset Allocation Equity Fund 73.7% 73.5% 58.9% 41.1% 16.8% 0.0% 0.0% 0.0% 0.0% 0.0% Putnam Dynamic Asset Allocation Growth Fund 16.0% 16.0% 30.1% 47.1% 68.2% 68.4% 29.5% 0.0% 0.0% 0.0% Putnam Dynamic Asset Allocation Balanced Fund 0.0% 0.0% 0.0% 0.0% 0.0% 10.0% 40.1% 54.0% 25.1% 0.0% Putnam Dynamic Asset Allocation Conservative Fund 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 5.0% 21.8% 34.2% Putnam Absolute Return 700 Fund 7.3% 7.3% 7.3% 7.3% 7.9% 10.3% 13.3% 13.6% 8.7% 0.0% Putnam Absolute Return 500 Fund 2.1% 2.1% 2.1% 2.1% 3.5% 4.9% 5.9% 9.9% 19.9% 29.9% Putnam Absolute Return 300 Fund 0.0% 0.0% 0.0% 0.0% 0.0% 1.2% 4.3% 8.3% 12.6% 21.0% Putnam Absolute Return 100 Fund 0.5% 0.7% 1.2% 2.0% 2.4% 2.5% 3.5% 4.6% 6.0% 9.0% Putnam Money Market Fund* 0.4% 0.4% 0.4% 0.4% 1.2% 2.7% 3.4% 4.6% 5.9% 5.9% Percentages are based on net assets as of 7/31/16. Portfolio composition may vary over time. Due to rounding, percentages may not equal 100%. * Effective September 1, 2016, Putnam Money Market Fund was replaced with Putnam Government Money Market Fund. RetirementReady® Funds 11 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended July 31, 2016, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 7/31/16 Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value 2060 Fund* Life of fund 0.59% –5.19% 0.12% –4.78% 0.12% –0.86% 0.34% –3.17% 0.47% 0.82% 2055 Fund** Life of fund 64.92% 55.43% 58.02% 57.02% 58.20% 58.20% 60.33% 54.72% 62.71% 67.35% Annual average 9.23 8.09 8.41 8.29 8.43 8.43 8.69 8.01 8.97 9.51 5 years 51.96 43.22 46.27 44.27 46.43 46.43 48.23 43.04 50.10 53.87 Annual average 8.73 7.45 7.90 7.61 7.93 7.93 8.19 7.42 8.46 9.00 3 years 23.33 16.24 20.57 17.89 20.74 20.74 21.55 17.29 22.52 24.35 Annual average 7.24 5.14 6.43 5.64 6.48 6.48 6.72 5.46 7.01 7.53 1 year –1.77 –7.42 –2.51 –7.02 –2.48 –3.38 –2.24 –5.66 –2.00 –1.50 2050 Fund† Annual average (life of fund) 5.91% 5.36% 5.35% 5.35% 5.12% 5.12% 5.38% 5.05% 5.64% 6.17% 10 years 64.03 54.60 54.41 54.41 52.09 52.09 55.96 50.50 59.91 68.05 Annual average 5.07 4.45 4.44 4.44 4.28 4.28 4.54 4.17 4.81 5.33 5 years 53.49 44.67 47.71 45.71 47.76 47.76 49.68 44.44 51.47 55.34 Annual average 8.95 7.66 8.11 7.82 8.12 8.12 8.40 7.63 8.66 9.21 3 years 23.31 16.22 20.55 17.55 20.50 20.50 21.48 17.23 22.39 24.21 Annual average 7.23 5.14 6.43 5.54 6.41 6.41 6.70 5.44 6.97 7.49 1 year –1.54 –7.21 –2.31 –7.13 –2.29 –3.25 –2.02 –5.45 –1.81 –1.31 12 RetirementReady® Funds Fund performance Total return for periods ended 7/31/16 cont. Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value 2045 Fund Annual average (life of fund) 6.00% 5.47% 5.46% 5.46% 5.21% 5.21% 5.47% 5.16% 5.74% 6.27% 10 years 64.04 54.61 54.49 54.49 52.26 52.26 56.05 50.59 59.95 68.16 Annual average 5.07 4.45 4.45 4.45 4.29 4.29 4.55 4.18 4.81 5.33 5 years 52.01 43.27 46.39 44.39 46.48 46.48 48.27 43.08 50.05 53.92 Annual average 8.74 7.46 7.92 7.62 7.93 7.93 8.20 7.43 8.45 9.01 3 years 22.91 15.84 20.17 17.17 20.20 20.20 21.06 16.82 21.95 23.82 Annual average 7.12 5.02 6.32 5.42 6.32 6.32 6.58 5.32 6.84 7.38 1 year –1.23 –6.91 –1.97 –6.78 –1.91 –2.87 –1.69 –5.13 –1.46 –0.95 2040 Fund Annual average (life of fund) 5.96% 5.43% 5.42% 5.42% 5.17% 5.17% 5.43% 5.11% 5.69% 6.22% 10 years 63.62 54.21 54.03 54.03 51.80 51.80 55.57 50.12 59.54 67.73 Annual average 5.05 4.43 4.41 4.41 4.26 4.26 4.52 4.15 4.78 5.31 5 years 49.99 41.37 44.55 42.55 44.53 44.53 46.27 41.15 48.16 51.91 Annual average 8.45 7.17 7.65 7.35 7.64 7.64 7.90 7.14 8.18 8.72 3 years 22.21 15.18 19.49 16.49 19.49 19.49 20.40 16.18 21.31 23.19 Annual average 6.91 4.82 6.12 5.22 6.11 6.11 6.38 5.13 6.65 7.20 1 year –0.83 –6.53 –1.59 –6.42 –1.62 –2.59 –1.35 –4.81 –1.13 –0.60 2035 Fund Annual average (life of fund) 5.69% 5.15% 5.14% 5.14% 4.90% 4.90% 5.16% 4.84% 5.41% 5.95% 10 years 60.37 51.15 50.99 50.99 48.77 48.77 52.50 47.17 56.45 64.37 Annual average 4.84 4.22 4.21 4.21 4.05 4.05 4.31 3.94 4.58 5.10 5 years 45.63 37.26 40.24 38.24 40.25 40.25 42.02 37.05 43.86 47.42 Annual average 7.81 6.54 7.00 6.69 7.00 7.00 7.27 6.51 7.55 8.07 3 years 20.65 13.72 17.97 14.97 18.03 18.03 18.86 14.70 19.80 21.54 Annual average 6.46 4.38 5.66 4.76 5.68 5.68 5.93 4.68 6.21 6.72 1 year –0.54 –6.26 –1.28 –6.12 –1.28 –2.25 –1.05 –4.51 –0.80 –0.33 2030 Fund Annual average (life of fund) 5.32% 4.80% 4.79% 4.79% 4.53% 4.53% 4.79% 4.48% 5.06% 5.58% 10 years 55.35 46.42 46.26 46.26 44.06 44.06 47.67 42.50 51.43 59.17 Annual average 4.50 3.89 3.88 3.88 3.72 3.72 3.97 3.61 4.24 4.76 5 years 39.91 31.87 34.80 32.80 34.79 34.79 36.44 31.67 38.20 41.64 Annual average 6.95 5.69 6.15 5.84 6.15 6.15 6.41 5.66 6.69 7.21 3 years 18.56 11.74 15.93 12.93 15.93 15.93 16.81 12.72 17.64 19.43 Annual average 5.84 3.77 5.05 4.14 5.05 5.05 5.32 4.07 5.57 6.10 1 year –0.45 –6.18 –1.18 –6.02 –1.19 –2.16 –0.96 –4.43 –0.71 –0.19 RetirementReady® Funds 13 Fund performance Total return for periods ended 7/31/16 cont. Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value 2025 Fund Annual average (life of fund) 4.83% 4.30% 4.30% 4.30% 4.04% 4.04% 4.30% 3.99% 4.56% 5.09% 10 years 48.34 39.81 39.72 39.72 37.56 37.56 41.01 36.07 44.62 52.03 Annual average 4.02 3.41 3.40 3.40 3.24 3.24 3.50 3.13 3.76 4.28 5 years 33.89 26.19 28.98 26.98 28.91 28.91 30.53 25.96 32.21 35.51 Annual average 6.01 4.76 5.22 4.89 5.21 5.21 5.47 4.72 5.74 6.27 3 years 16.03 9.36 13.42 10.42 13.37 13.37 14.21 10.21 15.07 16.83 Annual average 5.08 3.03 4.29 3.36 4.27 4.27 4.53 3.29 4.79 5.32 1 year –0.40 –6.13 –1.17 –6.01 –1.17 –2.14 –0.92 –4.38 –0.69 –0.15 2020 Fund Annual average (life of fund) 4.09% 3.57% 3.56% 3.56% 3.31% 3.31% 3.57% 3.25% 3.84% 4.35% 10 years 39.63 31.60 31.52 31.52 29.54 29.54 32.80 28.15 36.17 43.12 Annual average 3.39 2.78 2.78 2.78 2.62 2.62 2.88 2.51 3.14 3.65 5 years 26.72 19.44 22.10 20.10 22.07 22.07 23.56 19.23 25.17 28.30 Annual average 4.85 3.62 4.07 3.73 4.07 4.07 4.32 3.58 4.59 5.11 3 years 12.78 6.30 10.28 7.28 10.30 10.30 11.08 7.19 11.94 13.61 Annual average 4.09 2.06 3.32 2.37 3.32 3.32 3.56 2.34 3.83 4.34 1 year –0.38 –6.11 –1.11 –5.94 –1.12 –2.09 –0.89 –4.36 –0.60 –0.13 Retirement Income Fund Lifestyle 1 Annual average (life of fund) 2.89% 2.53% 2.37% 2.37% 2.13% 2.13% 2.49% 2.20% 2.63% 3.15% 10 years 31.84 26.56 24.20 24.20 22.39 22.39 27.01 22.88 28.54 35.17 Annual average 2.80 2.38 2.19 2.19 2.04 2.04 2.42 2.08 2.54 3.06 5 years 16.25 11.60 11.98 9.98 12.01 12.01 14.82 11.09 14.75 17.73 Annual average 3.06 2.22 2.29 1.92 2.29 2.29 2.80 2.13 2.79 3.32 3 years 8.44 4.10 6.06 3.08 6.04 6.04 7.66 4.16 7.63 9.24 Annual average 2.74 1.35 1.98 1.02 1.98 1.98 2.49 1.37 2.48 2.99 1 year –0.27 –4.26 –0.99 –5.79 –0.93 –1.89 –0.46 –3.70 –0.53 –0.02 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. The maximum sales charges for Retirement Income Fund Lifestyle 1 class A and M shares are 4.00% and 3.25%, respectively. Class B share returns after the contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, these funds had expense limitations, without which returns would have been lower. For the funds with eight years of performance, class B share performance reflects conversion to class A shares after eight years. * The inception date of Putnam RetirementReady 2060 Fund is 11/30/15, for all share classes. ** The inception date of Putnam RetirementReady 2055 Fund is 11/30/10, for all share classes. † The inception date of Putnam RetirementReady 2050 Fund is 5/2/05, for all share classes. 14 RetirementReady® Funds Comparative index returns For periods ended 7/31/16 Bloomberg Barclays U.S. S&P 500 Index Aggregate Bond Index Annual average (life of fund) (since 11/1/04)* 7.96% 4.57% Annual average (life of fund) (since 5/2/05)** 8.02 4.68 Life of fund 107.61 23.00 Annual average (since 11/30/10)† 13.76 3.72 Life of fund (since 11/30/15)‡ 5.97 5.64 10 years 110.89 63.80 Annual average 7.75 5.06 5 years 87.36 19.15 Annual average 13.38 3.57 3 years 37.35 13.25 Annual average 11.16 4.23 1 year 5.61 5.94 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Inception date of all the Putnam RetirementReady Funds with the exception of the 2050, 2055, and 2060 Fund. ** Inception date of the Putnam RetirementReady 2050 Fund. † Inception date of the Putnam RetirementReady 2055 Fund. ‡ Inception date of the Putnam RetirementReady 2060 Fund. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $10,012 ($9,522 after contingent deferred sales charge) and $10,012 ($9,914 after contingent deferred sales charge). A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $9,683. A $10,000 investment in the fund’s class R and Y shares would have been valued at $10,047 and $10,082, respectively. See first page of performance section for performance calculation method. RetirementReady® Funds 15 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $15,802 ($15,702 after contingent deferred sales charge) and $15,820 (contingent deferred sales charge no longer applies). A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $15,472. A $10,000 investment in the fund’s class R and Y shares would have been valued at $16,271 and $16,735, respectively. See first page of performance section for performance calculation method. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $15,441 and $15,209, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $15,050. A $10,000 investment in the fund’s class R and Y shares would have been valued at $15,991 and $16,805, respectively. See first page of performance section for performance calculation method. 16 RetirementReady® Funds Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $15,449 and $15,226, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $15,059. A $10,000 investment in the fund’s class R and Y shares would have been valued at $15,995 and $16,816, respectively. See first page of performance section for performance calculation method. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $15,403 and $15,180, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $15,012. A $10,000 investment in the fund’s class R and Y shares would have been valued at $15,954 and $16,773, respectively. See first page of performance section for performance calculation method. RetirementReady® Funds17 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $15,099 and $14,877, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $14,717. A $10,000 investment in the fund’s class R and Y shares would have been valued at $15,645 and $16,437, respectively. See first page of performance section for performance calculation method. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $14,626 and $14,406, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $14,250. A $10,000 investment in the fund’s class R and Y shares would have been valued at $15,143 and $15,917, respectively. See first page of performance section for performance calculation method. 18RetirementReady® Funds Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $13,972 and $13,756, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $13,607. A $10,000 investment in the fund’s class R and Y shares would have been valued at $14,462 and $15,203, respectively. See first page of performance section for performance calculation method. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $13,152 and $12,954, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $12,815. A $10,000 investment in the fund’s class R and Y shares would have been valued at $13,617 and $14,312, respectively. See first page of performance section for performance calculation method. RetirementReady® Funds 19 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $12,420 and $12,239, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,675 after sales charge) would have been valued at $12,288. A $10,000 investment in the fund’s class R and Y shares would have been valued at $12,854 and $13,517, respectively. See first page of performance section for performance calculation method. Fund price and distribution information For the 12-month period ended 7/31/16 2060 Fund* Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.1835 $0.1775 $0.1775 $0.1795 $0.1815 $0.1855 Capital gains Long-term gains 0.0385 0.0385 0.0385 0.0385 0.0385 0.0385 Short-term gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 11/30/15 $10.00 $10.61 $10.00 $10.00 $10.00 $10.36 $10.00 $10.00 7/31/16 9.83 10.43 9.79 9.79 9.81 10.17 9.82 9.85 20 RetirementReady® Funds Fund price and distribution information For the 12-month period ended 7/31/16 cont. 2055 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.243000 $0.156000 $0.162000 $0.193000 $0.209000 $0.261000 Capital gains Long-term gains 0.575624 0.575624 0.575624 0.575624 0.575624 0.575624 Short-term gains 0.087376 0.087376 0.087376 0.087376 0.087376 0.087376 Total $0.872000 Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/15 $11.60 $12.31 $11.50 $11.38 $11.58 $12.00 $11.55 $11.66 7/31/16 10.46 11.10 10.37 10.25 10.44 10.82 10.42 10.53 2050 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.355 $0.230 $0.238 $0.271 $0.227 $0.384 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/15 $17.69 $18.77 $17.45 $17.29 $17.84 $18.49 $17.41 $17.77 7/31/16 17.05 18.09 16.81 16.65 17.20 17.82 16.86 17.14 2045 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.415 $0.309 $0.327 $0.318 $0.288 $0.452 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/15 $19.58 $20.77 $17.89 $17.93 $19.00 $19.69 $20.00 $23.30 7/31/16 18.91 20.06 17.22 17.25 18.35 19.02 19.41 22.61 2040 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.485 $0.345 $0.353 $0.386 $0.313 $0.521 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/15 $21.26 $22.56 $19.69 $19.44 $20.02 $20.75 $21.80 $24.82 7/31/16 20.58 21.84 19.02 18.76 19.35 20.05 21.23 24.13 RetirementReady® Funds 21 Fund price and distribution information For the 12-month period ended 7/31/16 cont. 2035 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.544 $0.393 $0.432 $0.437 $0.390 $0.585 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/15 $21.53 $22.84 $19.81 $19.78 $20.74 $21.49 $20.67 $24.99 7/31/16 20.85 22.12 19.15 19.08 20.07 20.80 20.10 24.30 2030 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.584 $0.427 $0.436 $0.476 $0.433 $0.621 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/15 $21.38 $22.68 $20.32 $20.29 $20.75 $21.50 $20.23 $24.34 7/31/16 20.68 21.94 19.64 19.60 20.06 20.79 19.64 23.65 2025 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.547 $0.384 $0.403 $0.440 $0.361 $0.589 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/15 $21.73 $23.06 $20.29 $20.27 $20.60 $21.35 $20.29 $21.83 7/31/16 21.08 22.37 19.66 19.62 19.96 20.68 19.78 21.19 2020 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.544 $0.388 $0.405 $0.434 $0.439 $0.578 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/15 $19.18 $20.35 $18.45 $18.46 $18.82 $19.50 $18.44 $21.41 7/31/16 18.55 19.68 17.85 17.84 18.21 18.87 17.88 20.79 22 RetirementReady® Funds Fund price and distribution information For the 12-month period ended 7/31/16 cont. Retirement Income Fund Lifestyle 1 Distributions Class A Class B Class C Class M Class R Class Y Number 12 1 1 12 11 12 Income $0.613 $0.531 $0.531 $0.570 $0.569 $0.655 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/15 $17.69 $18.43 $17.45 $17.49 $17.73 $18.33 $17.68 $17.75 7/31/16 17.02 17.73 16.74 16.79 17.07 17.64 17.01 17.08 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares for all funds except Retirement Income Fund Lifestyle 1, for which the rates are 4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. * The inception date of Putnam RetirementReady 2060 Fund is 11/30/15, for all share classes. Fund performance as of most recent calendar quarter Total return for periods ended 6/30/16 Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value 2060 Fund * Life of fund –3.20% –8.76% –3.66% –8.37% –3.66% –4.61% –3.44% –6.82% –3.32% –3.07% 2055 Fund ** Life of fund 58.77% 49.64% 52.23% 51.23% 52.18% 52.18% 54.34% 48.94% 56.62% 60.99% Annual average 8.63 7.49 7.82 7.69 7.81 7.81 8.08 7.40 8.37 8.90 5 years 43.31 35.07 38.02 36.08 37.98 37.98 39.64 34.75 41.54 45.01 Annual average 7.46 6.20 6.66 6.35 6.65 6.65 6.91 6.15 7.20 7.72 3 years 24.49 17.33 21.70 19.00 21.62 21.62 22.58 18.29 23.56 25.41 Annual average 7.58 5.47 6.77 5.97 6.74 6.74 7.02 5.76 7.31 7.84 1 year –4.28 –9.78 –5.01 –9.41 –5.02 –5.90 –4.74 –8.08 –4.51 –4.01 2050 Fund † Annual average (life of fund) 5.60% 5.04% 5.03% 5.03% 4.81% 4.81% 5.06% 4.73% 5.33% 5.86% 10 years 56.43 47.44 47.27 47.27 45.07 45.07 48.73 43.52 52.48 60.33 Annual average 4.58 3.96 3.95 3.95 3.79 3.79 4.05 3.68 4.31 4.83 5 years 44.69 36.37 39.32 37.32 39.37 39.37 41.12 36.18 42.89 46.47 Annual average 7.67 6.40 6.86 6.55 6.87 6.87 7.13 6.37 7.40 7.93 3 years 24.40 17.25 21.59 18.59 21.62 21.62 22.54 18.25 23.41 25.32 Annual average 7.55 5.45 6.73 5.85 6.74 6.74 7.01 5.75 7.26 7.81 1 year –4.05 –9.56 –4.77 –9.46 –4.76 –5.70 –4.54 –7.88 –4.33 –3.80 RetirementReady® Funds23 Fund performance as of most recent calendar quarter Total return for periods ended 6/30/16 cont. Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value 2045 Fund Annual average (life of fund) 5.72% 5.18% 5.18% 5.18% 4.92% 4.92% 5.19% 4.86% 5.45% 5.98% 10 years 56.69 47.68 47.63 47.63 45.36 45.36 49.00 43.78 52.73 60.61 Annual average 4.59 3.98 3.97 3.97 3.81 3.81 4.07 3.70 4.33 4.85 5 years 43.74 35.48 38.40 36.40 38.43 38.43 40.15 35.24 41.84 45.56 Annual average 7.53 6.26 6.72 6.40 6.72 6.72 6.98 6.22 7.24 7.80 3 years 24.03 16.90 21.25 18.25 21.27 21.27 22.16 17.88 23.08 24.96 Annual average 7.44 5.34 6.64 5.75 6.64 6.64 6.90 5.64 7.17 7.71 1 year –3.65 –9.19 –4.37 –9.06 –4.37 –5.31 –4.17 –7.52 –3.91 –3.38 2040 Fund Annual average (life of fund) 5.68% 5.15% 5.14% 5.14% 4.90% 4.90% 5.15% 4.83% 5.43% 5.95% 10 years 56.65 47.64 47.51 47.51 45.39 45.39 48.96 43.75 52.80 60.59 Annual average 4.59 3.97 3.96 3.96 3.81 3.81 4.07 3.70 4.33 4.85 5 years 42.26 34.08 37.05 35.05 37.03 37.03 38.75 33.89 40.49 44.05 Annual average 7.30 6.04 6.51 6.19 6.50 6.50 6.77 6.01 7.04 7.57 3 years 23.37 16.28 20.72 17.72 20.68 20.68 21.54 17.29 22.48 24.30 Annual average 7.25 5.16 6.48 5.59 6.47 6.47 6.72 5.46 6.99 7.52 1 year –3.16 –8.73 –3.88 –8.60 –3.89 –4.83 –3.66 –7.03 –3.42 –2.92 2035 Fund Annual average (life of fund) 5.45% 4.91% 4.90% 4.90% 4.66% 4.66% 4.92% 4.60% 5.17% 5.71% 10 years 54.29 45.42 45.30 45.30 43.09 43.09 46.71 41.57 50.45 58.16 Annual average 4.43 3.82 3.81 3.81 3.65 3.65 3.91 3.54 4.17 4.69 5 years 38.91 30.92 33.75 31.75 33.75 33.75 35.46 30.72 37.12 40.65 Annual average 6.79 5.54 5.99 5.67 5.99 5.99 6.26 5.50 6.52 7.06 3 years 21.88 14.87 19.18 16.18 19.16 19.16 20.07 15.87 20.98 22.79 Annual average 6.82 4.73 6.02 5.13 6.02 6.02 6.29 5.03 6.56 7.08 1 year –2.50 –8.11 –3.30 –8.03 –3.26 –4.20 –3.03 –6.42 –2.78 –2.31 2030 Fund Annual average (life of fund) 5.12% 4.59% 4.58% 4.58% 4.34% 4.34% 4.59% 4.28% 4.86% 5.38% 10 years 50.25 41.61 41.43 41.43 39.39 39.39 42.87 37.87 46.55 53.98 Annual average 4.16 3.54 3.53 3.53 3.38 3.38 3.63 3.26 3.90 4.41 5 years 34.45 26.72 29.46 27.46 29.52 29.52 31.13 26.54 32.81 36.09 Annual average 6.10 4.85 5.30 4.97 5.31 5.31 5.57 4.82 5.84 6.36 3 years 19.67 12.79 17.04 14.04 17.02 17.02 17.90 13.78 18.78 20.56 Annual average 6.17 4.09 5.38 4.48 5.38 5.38 5.64 4.40 5.91 6.43 1 year –1.95 –7.59 –2.70 –7.45 –2.65 –3.61 –2.45 –5.86 –2.17 –1.72 24 RetirementReady® Funds Fund performance as of most recent calendar quarter Total return for periods ended 6/30/16 cont. Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value 2025 Fund Annual average (life of fund) 4.67% 4.14% 4.14% 4.14% 3.89% 3.89% 4.15% 3.83% 4.41% 4.93% 10 years 44.38 36.08 35.95 35.95 33.94 33.94 37.29 32.49 40.80 48.02 Annual average 3.74 3.13 3.12 3.12 2.97 2.97 3.22 2.85 3.48 4.00 5 years 29.76 22.30 24.99 22.99 24.98 24.98 26.55 22.12 28.13 31.43 Annual average 5.35 4.11 4.56 4.22 4.56 4.56 4.82 4.08 5.08 5.62 3 years 16.99 10.27 14.32 11.32 14.39 14.39 15.24 11.21 16.13 17.86 Annual average 5.37 3.31 4.56 3.64 4.58 4.58 4.84 3.60 5.11 5.63 1 year –1.39 –7.06 –2.12 –6.92 –2.12 –3.08 –1.86 –5.29 –1.63 –1.14 2020 Fund Annual average (life of fund) 3.97% 3.44% 3.43% 3.43% 3.19% 3.19% 3.45% 3.14% 3.71% 4.23% 10 years 36.68 28.82 28.79 28.79 26.79 26.79 30.04 25.49 33.25 40.12 Annual average 3.17 2.56 2.56 2.56 2.40 2.40 2.66 2.30 2.91 3.43 5 years 23.85 16.73 19.29 17.29 19.19 19.19 20.77 16.54 22.23 25.38 Annual average 4.37 3.14 3.59 3.24 3.57 3.57 3.85 3.11 4.10 4.63 3 years 13.52 6.99 10.96 7.96 10.96 10.96 11.81 7.90 12.63 14.37 Annual average 4.32 2.28 3.53 2.58 3.53 3.53 3.79 2.57 4.05 4.58 1 year –1.01 –6.70 –1.70 –6.51 –1.77 –2.73 –1.47 –4.92 –1.25 –0.74 Retirement Income Fund Lifestyle 1 Annual average (life of fund) 2.81% 2.45% 2.28% 2.28% 2.04% 2.04% 2.40% 2.11% 2.55% 3.06% 10 years 30.51 25.29 22.86 22.86 21.04 21.04 25.65 21.57 27.22 33.74 Annual average 2.70 2.28 2.08 2.08 1.93 1.93 2.31 1.97 2.44 2.95 5 years 14.67 10.08 10.37 8.37 10.34 10.34 13.20 9.52 13.18 16.06 Annual average 2.78 1.94 1.99 1.62 1.99 1.99 2.51 1.84 2.51 3.02 3 years 8.51 4.17 6.05 3.07 6.03 6.03 7.67 4.17 7.63 9.24 Annual average 2.76 1.37 1.98 1.01 1.97 1.97 2.49 1.37 2.48 2.99 1 year –0.65 –4.63 –1.44 –6.22 –1.44 –2.39 –0.90 –4.12 –0.92 –0.40 * The inception date of Putnam RetirementReady 2060 Fund is 11/30/15, for all share classes. ** The inception date of Putnam RetirementReady 2055 Fund is 11/30/10, for all share classes. † The inception date of Putnam RetirementReady 2050 Fund is 5/2/05, for all share classes. See the discussion following the fund performance tables on page 14 for information about the calculation of fund performance. RetirementReady® Funds25 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Putnam RetirementReady 2060 Fund Estimated net expenses for the fiscal year ended 7/31/15*† 1.01% 1.76% 1.76% 1.51% 1.26% 0.76% Estimated total annual operating expenses for the fiscal year ended 7/31/15† 1.67% 2.42% 2.42% 2.17% 1.92% 1.42% Annualized expense ratio for the six-month period ended 7/31/16# 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2055 Fund Net expenses for the fiscal year ended 7/31/15*‡ 1.10% 1.85% 1.85% 1.60% 1.35% 0.85% Total annual operating expenses for the fiscal year ended 7/31/15‡ 3.19% 3.94% 3.94% 3.69% 3.44% 2.94% Annualized expense ratio for the six-month period ended 7/31/16# 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2050 Fund Net expenses for the fiscal year ended 7/31/15*‡ 1.13% 1.88% 1.88% 1.63% 1.38% 0.88% Total annual operating expenses for the fiscal year ended 7/31/15‡ 1.59% 2.34% 2.34% 2.09% 1.84% 1.34% Annualized expense ratio for the six-month period ended 7/31/16# 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2045 Fund Net expenses for the fiscal year ended 7/31/15*‡ 1.11% 1.86% 1.86% 1.61% 1.36% 0.86% Total annual operating expenses for the fiscal year ended 7/31/15‡ 1.47% 2.22% 2.22% 1.97% 1.72% 1.22% Annualized expense ratio for the six-month period ended 7/31/16# 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2040 Fund Net expenses for the fiscal year ended 7/31/15*‡ 1.14% 1.89% 1.89% 1.64% 1.39% 0.89% Total annual operating expenses for the fiscal year ended 7/31/15‡ 1.37% 2.12% 2.12% 1.87% 1.62% 1.12% Annualized expense ratio for the six-month period ended 7/31/16# 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2035 Fund Net expenses for the fiscal year ended 7/31/15*‡ 1.12% 1.87% 1.87% 1.62% 1.37% 0.87% Total annual operating expenses for the fiscal year ended 7/31/15‡ 1.34% 2.09% 2.09% 1.84% 1.59% 1.09% Annualized expense ratio for the six-month period ended 7/31/16# 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% 26 RetirementReady® Funds Expense ratios cont. Class A Class B Class C Class M Class R Class Y Putnam RetirementReady 2030 Fund Net expenses for the fiscal year ended 7/31/15*‡ 1.11% 1.86% 1.86% 1.61% 1.36% 0.86% Total annual operating expenses for the fiscal year ended 7/31/15‡ 1.28% 2.03% 2.03% 1.78% 1.53% 1.03% Annualized expense ratio for the six-month period ended 7/31/16# 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2025 Fund Net expenses for the fiscal year ended 7/31/15*‡ 1.06% 1.81% 1.81% 1.56% 1.31% 0.81% Total annual operating expenses for the fiscal year ended 7/31/15‡ 1.26% 2.01% 2.01% 1.76% 1.51% 1.01% Annualized expense ratio for the six-month period ended 7/31/16# 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam RetirementReady 2020 Fund Net expenses for the fiscal year ended 7/31/15*‡ 1.07% 1.82% 1.82% 1.57% 1.32% 0.82% Total annual operating expenses for the fiscal year ended 7/31/15‡ 1.25% 2.00% 2.00% 1.75% 1.50% 1.00% Annualized expense ratio for the six-month period ended 7/31/16# 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Putnam Retirement Income Fund Lifestyle 1 Net expenses for the fiscal year ended 7/31/15*‡ 1.01% 1.76% 1.76% 1.26% 1.26% 0.76% Total annual operating expenses for the fiscal year ended 7/31/15‡ 1.44% 2.19% 2.19% 1.69% 1.69% 1.19% Annualized expense ratio for the six-month period ended 7/31/16# 0.25% 1.00% 1.00% 0.50% 0.50% 0.00% Fiscal year expense information in this table is taken from the most recent prospectus, is subject to change, and differs from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Prospectus expense information also includes the impact of acquired fund fees and expense in which each fund invests (see table below), which are not included in financial highlights or annualized expense ratios. Restated to reflect investment by the fund in class G shares of Putnam Government Money Market Fund and class P shares of the other underlying funds. Putnam RetirementReady 2060 Fund 0.64% Putnam RetirementReady 2055 Fund 0.64% Putnam RetirementReady 2050 Fund 0.65% Putnam RetirementReady 2045 Fund 0.66% Putnam RetirementReady 2040 Fund 0.67% Putnam RetirementReady 2035 Fund 0.67% Putnam RetirementReady 2030 Fund 0.64% Putnam RetirementReady 2025 Fund 0.61% Putnam RetirementReady 2020 Fund 0.60% Putnam Retirement Income Fund Lifestyle 1 0.58% * Reflects Putnam Management’s contractual obligation to limit certain fund expenses through 11/30/16. † Other expenses are based on estimated amounts for the current fiscal year. Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangement effective 9/1/16. ‡ Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective 9/1/16. # For the fund’s most recent fiscal half year; may differ from expense ratios based on one year data in the financial highlights. Excludes the expense ratio of the underlying Putnam mutual funds. RetirementReady® Funds 27 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each fund from 2/1/16 to 7/31/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Putnam RetirementReady 2060 Fund Expenses paid per $1,000*† $1.30 $5.20 $5.20 $3.90 $2.60 $— Ending value (after expenses) $1,093.40 $1,090.20 $1,090.20 $1,092.40 $1,093.50 $1,095.70 Putnam RetirementReady 2055 Fund Expenses paid per $1,000*† $1.30 $5.20 $5.20 $3.90 $2.60 $— Ending value (after expenses) $1,094.10 $1,090.40 $1,090.40 $1,090.90 $1,093.40 $1,095.70 Putnam RetirementReady 2050 Fund Expenses paid per $1,000*† $1.30 $5.20 $5.20 $3.90 $2.60 $— Ending value (after expenses) $1,094.40 $1,090.10 $1,089.70 $1,091.40 $1,092.70 $1,095.20 Putnam RetirementReady 2045 Fund Expenses paid per $1,000*† $1.30 $5.19 $5.20 $3.90 $2.60 $— Ending value (after expenses) $1,093.10 $1,089.20 $1,089.70 $1,090.30 $1,091.70 $1,094.40 Putnam RetirementReady 2040 Fund Expenses paid per $1,000*† $1.30 $5.19 $5.19 $3.89 $2.60 $— Ending value (after expenses) $1,090.60 $1,086.90 $1,086.30 $1,087.70 $1,088.70 $1,091.90 Putnam RetirementReady 2035 Fund Expenses paid per $1,000*† $1.29 $5.17 $5.17 $3.88 $2.59 $— Ending value (after expenses) $1,083.10 $1,078.90 $1,079.20 $1,080.20 $1,081.80 $1,084.30 Putnam RetirementReady 2030 Fund Expenses paid per $1,000*† $1.29 $5.14 $5.14 $3.86 $2.57 $— Ending value (after expenses) $1,070.40 $1,066.80 $1,066.40 $1,067.60 $1,069.10 $1,071.60 Putnam RetirementReady 2025 Fund Expenses paid per $1,000*† $1.28 $5.10 $5.10 $3.83 $2.56 $— Ending value (after expenses) $1,057.20 $1,053.00 $1,052.60 $1,053.90 $1,055.50 $1,057.90 Putnam RetirementReady 2020 Fund Expenses paid per $1,000*† $1.27 $5.08 $5.07 $3.81 $2.54 $— Ending value (after expenses) $1,045.10 $1,041.40 $1,040.80 $1,042.40 $1,043.80 $1,046.30 Putnam Retirement Income Fund Lifestyle 1 Expenses paid per $1,000*† $1.26 $5.04 $5.05 $2.53 $2.53 $— Ending value (after expenses) $1,032.70 $1,028.90 $1,029.40 $1,031.30 $1,031.50 $1,033.90 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 28 RetirementReady® Funds Estimate the expenses you paid To estimate the expenses you paid for the six months ended 7/31/16, use the following calculation method. To find the value of your investment on 2/1/16, call Putnam at 1-800-225-1581. RetirementReady® Funds29 Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in each of the RetirementReady Funds with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Putnam RetirementReady 2060 Fund, 2055 Fund, 2050 Fund 2045 Fund, 2040 Fund, 2035 Fund 2030 Fund, 2025 Fund, 2020 Fund Expenses paid per $1,000*† $1.26 $5.02 $5.02 $3.77 $2.51 $— Ending value (after expenses) $1,023.62 $1,019.89 $1,019.89 $1,021.13 $1,022.38 $1,024.86 Putnam Retirement Income Fund Lifestyle 1 Expenses paid per $1,000*† $1.26 $5.02 $5.02 $2.51 $2.51 $— Ending value (after expenses) $1,023.62 $1,019.89 $1,019.89 $1,022.38 $1,022.38 $1,024.86 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 30 RetirementReady® Funds Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares (4.00% for class A shares and 3.25% for class M shares of Retirement Income Fund Lifestyle 1). Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI EAFE Index (Europe, Australasia, Far East) (ND) is a free float-adjusted market capitalization index that is designed to measure the equity market performance of developed markets, excluding the U.S. and Canada. Calculated with net dividends (ND), this total return index reflects the reinvestment of dividends after the deduction of withholding taxes, using a tax rate applicable to non-resident institutional investors who do not benefit from double taxation treaties. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value RetirementReady® Funds 31 relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of July 31, 2016, Putnam employees had approximately $495,000,000 and the Trustees had approximately $131,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 32 RetirementReady® Funds Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel discussed with representatives of Putnam Management the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review, identifying possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2016, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to an additional request made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2016, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 24, 2016 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2016. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the fund, and the continued application of certain reductions and waivers noted below; and RetirementReady® Funds 33 • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements under the management contracts were first implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees considered your fund’s management fee schedule and considered that, although the fund pays no management fee to Putnam Management, Putnam Management receives management fees from the underlying Putnam funds in which your fund invests. The Trustees noted that the fee schedule was consistent with the current fee schedules of other Putnam funds that pursued their objectives by investing substantially all of their assets in other Putnam funds, which have been carefully developed over the years and re-examined on many occasions and adjusted where appropriate. The Trustees also reviewed the management fee schedules in effect for all Putnam funds (including the underlying Putnam funds in which your fund invests), including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. (In a few instances, funds have implemented so-called “all-in” management fees covering substantially all routine fund operating costs.) In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not indicate that changes to the management fee structure for your fund would be appropriate at this time. Under their management contracts, the underlying Putnam funds in which your fund invests have the benefit of breakpoints in their management fee schedules that provide shareholders with economies of scale in the form of reduced fee rates as assets under management in the Putnam family of funds increase. Some of the underlying Putnam funds’ management contracts also provide for performance fees. The Trustees concluded that the fee schedules in effect for the underlying Putnam funds in which your fund invests represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense 34 RetirementReady® Funds ratio. In order to support the effort to have fund expenses meet competitive standards, Putnam Management has agreed to reimburse all so-­called “other expenses” of your fund (i.e., all expenses excluding payments under the fund’s distribution plans, brokerage, interest, taxes, investment-related expenses, extraordinary expenses, and acquired fund fees and expenses (and effective September 1, 2016, also excluding payments under the fund’s investor servicing contract)) through at least November 30, 2017. Putnam Management’s support for this expense reimbursement arrangement was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the following quintiles in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2015. The first quintile represents the least expensive funds and the fifth quintile the most expensive funds. The fee and expense data reported by Lipper as of December 31, 2015 reflected the most recent fiscal year-end data available in Lipper’s database at that time. Total expenses (quintile) Putnam RetirementReady 2060 Fund (“2060 Fund”) 5th Putnam RetirementReady 2055 Fund (“2055 Fund”) 5th Putnam RetirementReady 2050 Fund (“2050 Fund”) 5th Putnam RetirementReady 2045 Fund (“2045 Fund”) 4th Putnam RetirementReady 2040 Fund (“2040 Fund”) 3rd Total expenses (quintile) Putnam RetirementReady 2035 Fund (“2035 Fund”) 3rd Putnam RetirementReady 2030 Fund (“2030 Fund”) 3rd Putnam RetirementReady 2025 Fund (“2025 Fund”) 3rd Putnam RetirementReady 2020 Fund (“2020 Fund”) 3rd Putnam Retirement Income Fund Lifestyle 1 (“Lifestyle 1 Fund”) 4th (Total expenses reflect the fees and expenses borne directly by the Putnam RetirementReady® Funds and the competitive funds included in the custom Lipper peer groups, as well as the underlying funds’ net fees and expenses, which the Putnam RetirementReady® Funds and the funds included in the custom Lipper peer groups bear indirectly.) In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing RetirementReady® Funds 35 between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds included information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, sub-advised third-party mutual funds, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between these clients and the Putnam funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect, among other things, historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its other clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-­quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2015 was a year of mixed performance results for the Putnam funds, with generally strong results for the international equity, global sector and global asset allocation funds, but generally disappointing results for the U.S. and small-cap equity, Spectrum and fixed income funds. They noted that the longer-term performance of the Putnam funds generally continued to be strong, exemplified by the fact that the Putnam funds were ranked by the Barron’s/Lipper Fund Families survey as the 18th-best performing mutual fund complex out of 58 complexes for the five-­year period ended December 31, 2015. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2015 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on a competitive industry ranking of each fund’s 36 RetirementReady® Funds total net return over a one-year, three-year and five-year period. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on their total gross and net returns and, in most cases, comparisons of those returns with the returns of selected investment benchmarks. In the case of the Lifestyle 1 Fund, the Trustees considered that the fund’s class A shares net return was negative over the one-year period ended December 31, 2015 and positive over the three-­year and five-year periods ended December 31, 2015. In the case of each of the other Putnam RetirementReady® Funds (with the exception of the 2060 Fund, which has not yet completed a full year of operation), the Trustees considered information about the fund’s total return and its performance relative to its custom internal benchmark for the one-year, three-year, and five-year periods ended December 31, 2015. Over the one-year period, the class A share net return was negative for each fund; exceeded the internal benchmark for the 2040 Fund and 2050 Fund; approximated the internal benchmark for the 2045 Fund and 2055 Fund; and lagged the internal benchmark for the 2020 Fund, 2025 Fund, 2030 Fund, and 2035 Fund. Over the three-year and five-year periods, each fund’s class A share net return was positive and exceeded the return of its internal benchmark. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services (including third-party research and market data) that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-­management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and RetirementReady® Funds 37 its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 38 RetirementReady® Funds Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type/and industry sector, country, or state to show areas of concentration and/diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were/earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. RetirementReady® Funds 39 Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of Putnam RetirementReady® Funds: In our opinion, the accompanying statements of assets and liabilities, including the portfolios, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of the Putnam RetirementReady Funds (Putnam RetirementReady 2060 Fund, Putnam RetirementReady 2055 Fund, Putnam RetirementReady 2050 Fund, Putnam RetirementReady 2045 Fund, Putnam RetirementReady 2040 Fund, Putnam RetirementReady 2035 Fund, Putnam RetirementReady 2030 Fund, Putnam RetirementReady 2025 Fund, Putnam RetirementReady 2020 Fund, Putnam Retirement Income Fund Lifestyle 1) (collectively the “funds”) at July 31, 2016, and the results of each of their operations, the changes in each of their net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the funds’ management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at July 31, 2016 by correspondence with the transfer agent provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts September 23, 2016 40 RetirementReady® Funds The funds’ portfolios 7/31/16 Putnam RetirementReady 2060 Fund Shares Value Absolute Return Funds (9.9%)* Putnam Absolute Return 100 Fund Class Y ††† 48 $480 Putnam Absolute Return 500 Fund Class Y ††† 195 2,113 Putnam Absolute Return 700 Fund Class Y ††† 640 7,238 Total Absolute Return Funds (cost $10,176) Asset Allocation Funds (89.7%)* Putnam Dynamic Asset Allocation Equity Fund Class Y ††† 6,388 $72,827 Putnam Dynamic Asset Allocation Growth Fund Class Y ††† 1,017 15,828 Total Asset Allocation Funds (cost $88,658) Fixed Income Funds (0.4%)* Putnam Money Market Fund Class A ††† 424 $424 Total Fixed Income Funds (cost $424) Total Investments (cost $99,258) * Percentages indicated are based on net assets of $98,868. Putnam RetirementReady 2055 Fund Shares Value Absolute Return Funds (10.2%)* Putnam Absolute Return 100 Fund Class Y ††† 6,583 $65,894 Putnam Absolute Return 500 Fund Class Y ††† 19,159 207,105 Putnam Absolute Return 700 Fund Class Y ††† 62,702 709,163 Total Absolute Return Funds (cost $1,010,136) Asset Allocation Funds (89.4%)* Putnam Dynamic Asset Allocation Equity Fund Class Y ††† 623,081 $7,103,125 Putnam Dynamic Asset Allocation Growth Fund Class Y ††† 99,503 1,548,259 Total Asset Allocation Funds (cost $8,600,270) Fixed Income Funds (0.4%)* Putnam Money Market Fund Class A ††† 43,062 $43,062 Total Fixed Income Funds (cost $43,062) Total Investments (cost $9,653,468) * Percentages indicated are based on net assets of $9,674,869. RetirementReady® Funds 41 The funds’ portfolios 7/31/16 cont. Putnam RetirementReady 2050 Fund Shares Value Absolute Return Funds (10.6%)* Putnam Absolute Return 100 Fund Class Y ††† 45,950 $459,963 Putnam Absolute Return 500 Fund Class Y ††† 78,034 843,549 Putnam Absolute Return 700 Fund Class Y ††† 255,520 2,889,932 Total Absolute Return Funds (cost $4,334,636) Asset Allocation Funds (89.0%)* Putnam Dynamic Asset Allocation Equity Fund Class Y ††† 2,039,863 $23,254,440 Putnam Dynamic Asset Allocation Growth Fund Class Y ††† 761,779 11,853,287 Total Asset Allocation Funds (cost $34,915,277) Fixed Income Funds (0.4%)* Putnam Money Market Fund Class A ††† 170,849 $170,849 Total Fixed Income Funds (cost $170,849) Total Investments (cost $39,420,762) * Percentages indicated are based on net assets of $39,459,716. Putnam RetirementReady 2045 Fund Shares Value Absolute Return Funds (11.4%)* Putnam Absolute Return 100 Fund Class Y ††† 86,412 $864,986 Putnam Absolute Return 500 Fund Class Y ††† 88,034 951,645 Putnam Absolute Return 700 Fund Class Y ††† 288,194 3,259,469 Total Absolute Return Funds (cost $5,240,455) Asset Allocation Funds (88.2%)* Putnam Dynamic Asset Allocation Equity Fund Class Y ††† 1,600,234 $18,242,668 Putnam Dynamic Asset Allocation Growth Fund Class Y ††† 1,344,819 20,925,389 Total Asset Allocation Funds (cost $38,977,486) Fixed Income Funds (0.4%)* Putnam Money Market Fund Class A ††† 193,788 $193,788 Total Fixed Income Funds (cost $193,788) Total Investments (cost $44,411,729) * Percentages indicated are based on net assets of $44,429,456. 42 RetirementReady® Funds The funds’ portfolios 7/31/16 cont. Putnam RetirementReady 2040 Fund Shares Value Absolute Return Funds (13.8%)* Putnam Absolute Return 100 Fund Class Y ††† 247,689 $2,479,366 Putnam Absolute Return 500 Fund Class Y ††† 330,384 3,571,455 Putnam Absolute Return 700 Fund Class Y ††† 705,148 7,975,225 Total Absolute Return Funds (cost $14,422,314) Asset Allocation Funds (85.0%)* Putnam Dynamic Asset Allocation Equity Fund Class Y ††† 1,494,321 $17,035,258 Putnam Dynamic Asset Allocation Growth Fund Class Y ††† 4,465,447 69,482,359 Total Asset Allocation Funds (cost $85,898,826) Fixed Income Funds (1.2%)* Putnam Money Market Fund Class A ††† 1,230,274 $1,230,274 Total Fixed Income Funds (cost $1,230,274) Total Investments (cost $101,551,414) * Percentages indicated are based on net assets of $101,754,485. Putnam RetirementReady 2035 Fund Shares Value Absolute Return Funds (18.8%)* Putnam Absolute Return 100 Fund Class Y ††† 181,712 $1,818,939 Putnam Absolute Return 300 Fund Class Y ††† 90,944 875,795 Putnam Absolute Return 500 Fund Class Y ††† 336,595 3,638,588 Putnam Absolute Return 700 Fund Class Y ††† 678,791 7,677,130 Total Absolute Return Funds (cost $14,561,671) Asset Allocation Funds (78.5%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y ††† 528,918 $7,436,584 Putnam Dynamic Asset Allocation Growth Fund Class Y ††† 3,273,551 50,936,460 Total Asset Allocation Funds (cost $59,034,452) Fixed Income Funds (2.7%)* Putnam Money Market Fund Class A ††† 1,987,355 $1,987,355 Total Fixed Income Funds (cost $1,987,355) Total Investments (cost $75,583,478) * Percentages indicated are based on net assets of $74,356,698. RetirementReady® Funds43 The funds’ portfolios 7/31/16 cont. Putnam RetirementReady 2030 Fund Shares Value Absolute Return Funds (27.0%)* Putnam Absolute Return 100 Fund Class Y ††† 507,262 $5,077,690 Putnam Absolute Return 300 Fund Class Y ††† 646,555 6,226,320 Putnam Absolute Return 500 Fund Class Y ††† 783,143 8,465,780 Putnam Absolute Return 700 Fund Class Y ††† 1,679,807 18,998,614 Total Absolute Return Funds (cost $39,941,104) Asset Allocation Funds (69.6%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y ††† 4,103,201 $57,691,008 Putnam Dynamic Asset Allocation Growth Fund Class Y ††† 2,717,217 42,279,903 Total Asset Allocation Funds (cost $99,798,222) Fixed Income Funds (3.4%)* Putnam Money Market Fund Class A ††† 4,826,257 $4,826,257 Total Fixed Income Funds (cost $4,826,257) Total Investments (cost $144,565,583) * Percentages indicated are based on net assets of $143,537,235. Putnam RetirementReady 2025 Fund Shares Value Absolute Return Funds (36.4%)* Putnam Absolute Return 100 Fund Class Y ††† 387,567 $3,879,541 Putnam Absolute Return 300 Fund Class Y ††† 722,178 6,954,575 Putnam Absolute Return 500 Fund Class Y ††† 763,752 8,256,164 Putnam Absolute Return 700 Fund Class Y ††† 1,004,757 11,363,800 Total Absolute Return Funds (cost $31,663,013) Asset Allocation Funds (59.0%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y ††† 3,209,557 $45,126,370 Putnam Dynamic Asset Allocation Conservative Fund Class Y ††† 402,541 4,178,376 Total Asset Allocation Funds (cost $49,783,891) Fixed Income Funds (4.6%)* Putnam Money Market Fund Class A ††† 3,810,316 $3,810,316 Total Fixed Income Funds (cost $3,810,316) Total Investments (cost $85,257,220) * Percentages indicated are based on net assets of $83,553,079. 44 RetirementReady® Funds The funds’ portfolios 7/31/16 cont. Putnam RetirementReady 2020 Fund Shares Value Absolute Return Funds (47.0%)* Putnam Absolute Return 100 Fund Class Y ††† 827,246 $8,280,735 Putnam Absolute Return 300 Fund Class Y ††† 1,811,834 17,447,964 Putnam Absolute Return 500 Fund Class Y ††† 2,554,243 27,611,365 Putnam Absolute Return 700 Fund Class Y ††† 1,067,213 12,070,183 Total Absolute Return Funds (cost $66,869,346) Asset Allocation Funds (47.2%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y ††† 2,510,478 $35,297,317 Putnam Dynamic Asset Allocation Conservative Fund Class Y ††† 2,922,978 30,340,515 Total Asset Allocation Funds (cost $65,584,934) Fixed Income Funds (5.8%)* Putnam Money Market Fund Class A ††† 8,139,538 $8,139,538 Total Fixed Income Funds (cost $8,139,538) Total Investments (cost $140,593,818) * Percentages indicated are based on net assets of $139,157,217. Putnam Retirement Income Fund Lifestyle 1 Shares Value Absolute Return Funds (59.8%)* Putnam Absolute Return 100 Fund Class Y ††† 680,314 $6,809,947 Putnam Absolute Return 300 Fund Class Y ††† 1,655,351 15,941,030 Putnam Absolute Return 500 Fund Class Y ††† 2,100,534 22,706,778 Total Absolute Return Funds (cost $47,482,947) Asset Allocation Funds (34.3%)* Putnam Dynamic Asset Allocation Conservative Fund Class Y ††† 2,510,182 $26,055,687 Total Asset Allocation Funds (cost $26,756,225) Fixed Income Funds (5.9%)* Putnam Money Market Fund Class A ††† 4,463,911 $4,463,911 Total Fixed Income Funds (cost $4,463,911) Total Investments (cost $78,703,083) * Percentages indicated are based on net assets of $75,960,986. RetirementReady® Funds45 Notes to the funds’ portfolios Unless noted otherwise, the notes to the funds’ portfolios are for the close of each fund’s reporting period, which ran from August 1, 2015 through July 31, 2016, except Putnam RetirementReady 2060 Fund, which was for the period November 30, 2015 (commencement of operations) to July 31, 2016, (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures. The preceding portfolio tables reflect positions held at period end. For a complete listing of positions held during the reporting period, please see Note 6. †††Affiliated Company (Note 6). ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of each fund’s investments. The three levels are defined as follows: Level 1 : Valuations based on quoted prices for identical securities in active markets. Level 2 : Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 : Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds’ net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Total Putnam RetirementReady 2060 Fund $98,910 $— $— $98,910 Putnam RetirementReady 2055 Fund 9,676,608 — — 9,676,608 Putnam RetirementReady 2050 Fund 39,472,020 — — 39,472,020 Putnam RetirementReady 2045 Fund 44,437,945 — — 44,437,945 Putnam RetirementReady 2040 Fund 101,773,937 — — 101,773,937 Putnam RetirementReady 2035 Fund 74,370,851 — — 74,370,851 Putnam RetirementReady 2030 Fund 143,565,572 — — 143,565,572 Putnam RetirementReady 2025 Fund 83,569,142 — — 83,569,142 Putnam RetirementReady 2020 Fund 139,187,617 — — 139,187,617 Putnam Retirement Income Fund Lifestyle 1 75,977,353 — — 75,977,353 During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the funds’ net assets measured as of the end of the period. The accompanying notes are an integral part of these financial statements. 46 RetirementReady® Funds Statements of assets and liabilities 7/31/16 Putnam Putnam Putnam Putnam Putnam Retirement- Retirement- Retirement- Retirement- Retirement- Ready Ready Ready Ready Ready ASSETS 2060 Fund 2055 Fund 2050 Fund 2045 Fund 2040 Fund Investments in affiliated underlying Putnam Funds, at value (Notes 1 and 6) $98,910 $9,676,608 $39,472,020 $44,437,945 $101,773,937 Receivable for income distributions from underlying Putnam Fund shares — — 2 2 21 Receivable for shares of the fund sold 646 68,200 124,810 407,840 293,302 Receivable for investments sold 3 337 159,374 747,480 489,382 Unamortized offering costs (Note 1) 36,777 — Receivable from Manager (Note 2) 74,951 6,879 18,354 17,897 35,662 Total assets 211,287 9,752,024 39,774,560 LIABILITIES Payable for shares of the fund repurchased — — 25,212 319,631 106,487 Payable for investments purchased 650 68,547 263,631 835,603 676,217 Payable for distribution fees (Note 2) 42 1,729 7,647 8,577 19,453 Payable for auditing and tax fee 26 2,542 12,020 12,881 29,806 Payable for offering costs (Note 1) 109,613 — Other accrued expenses 2,088 4,337 6,334 5,016 5,856 Total liabilities 112,419 77,155 314,844 1,181,708 Net assets $98,868 $9,674,869 $39,459,716 REPRESENTED BY Paid-in-capital (unlimited shares authorized) (Notes 1 and 4) $98,363 $10,043,772 $41,844,163 $50,210,135 $108,980,455 Undistributed net investment income (Distributions in excess of net investment income) (Note 1) — (10,836) 2 236,552 178,405 Accumulated net realized gain (loss) on investments (Note 1) 853 (381,207) (2,435,707) (6,043,447) (7,626,898) Net unrealized appreciation (depreciation) of investments (348) 23,140 51,258 26,216 222,523 Total — Representing net assets applicable to capital outstanding $98,868 $9,674,869 $39,459,716 (Continued on next page) Retirement Ready® Funds 47 Statements of assets and liabilities 7/31/16 cont. Putnam Putnam Putnam Putnam Putnam COMPUTATION OF Retirement- Retirement- Retirement- Retirement- Retirement- NET ASSET VALUE Ready Ready Ready Ready Ready AND OFFERING PRICE 2060 Fund 2055 Fund 2050 Fund 2045 Fund 2040 Fund Computation of net asset value, offering price and redemption price Class A Net Assets $22,629 $4,782,802 $29,338,946 $31,243,142 $84,164,447 Number of shares outstanding 2,301 457,051 1,721,153 1,652,116 4,089,910 Net asset value and redemption price $9.83 $10.46 $17.05 $18.91 $20.58 Offering price per class A share (100/94.25 of Class A net asset value) * $10.43 $11.10 $18.09 $20.06 $21.84 Computation of net asset value and offering price Class B Net Assets $10,739 $77,074 $453,444 $546,710 $763,688 Number of shares outstanding 1,097 7,429 26,977 31,741 40,161 Net asset value and offering price *** $9.79 $10.37 $16.81 $17.22 $19.02 Computation of net asset value and offering price Class C Net Assets $22,029 $654,988 $664,381 $1,097,556 $825,559 Number of shares outstanding 2,250 63,921 39,899 63,643 44,008 Net asset value and offering price *** $9.79 $10.25 $16.65 $17.25 $18.76 Computation of net asset value, offering price and redemption price Class M Net Assets $10,030 $56,691 $124,170 $167,400 $159,993 Number of shares outstanding 1,023 5,428 7,221 9,121 8,269 Net asset value and redemption price $9.81† $10.44 $17.20 $18.35 $19.35 Offering price per class M share (100/96.50 of Class M net asset value) * $10.17 $10.82 $17.82 $19.02 $20.05 Computation of net asset value, offering price and redemption price Class R Net Assets $10,046 $272,570 $1,364,676 $1,572,652 $2,034,353 Number of shares outstanding 1,023 26,160 80,959 81,007 95,814 Net asset value, offering price and redemption value $9.82 $10.42 $16.86 $19.41 $21.23 Computation of net asset value, offering price and redemption price Class Y Net Assets $23,395 $3,830,744 $7,514,099 $9,801,996 $13,806,445 Number of shares outstanding 2,376 363,713 438,375 433,500 572,254 Net asset value, offering price and redemption value $9.85 $10.53 $17.14 $22.61 $24.13 Cost of investments (Note 1) $99,258 $9,653,468 $39,420,762 $44,411,729 $101,551,414 * On retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. *** Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. † Net asset value may not recalculate due to rounding of fractional shares. 48 Retirement Ready® Funds Statements of assets and liabilities 7/31/16 cont. Putnam Putnam Putnam Putnam Putnam Retirement- Retirement- Retirement- Retirement- Retirement Ready Ready Ready Ready Income Fund ASSETS 2035 Fund 2030 Fund 2025 Fund 2020 Fund Lifestyle 1 Investments in affiliated underlying Putnam Funds, at value (Notes 1 and 6) $74,370,851 $143,565,572 $83,569,142 $139,187,617 $75,977,353 Receivable for income distributions from underlying Putnam Fund shares 29 287 76 622 69 Receivable for shares of the fund sold 157,833 547,690 116,123 132,143 52,843 Receivable for investments sold 179,560 808,836 152,393 321,718 107,108 Receivable from Manager (Note 2) 28,559 49,623 31,874 47,168 34,780 Total assets 74,736,832 144,972,008 83,869,608 139,689,268 LIABILITIES Payable for shares of the fund repurchased 12,865 140,109 20,253 101,301 74,745 Payable for investments purchased 324,559 1,216,493 248,346 352,808 85,277 Payable for distribution fees (Note 2) 14,151 28,548 16,056 30,774 16,465 Payable for auditing and tax fee 22,817 42,806 25,331 39,452 20,218 Other accrued expenses 5,742 6,817 6,543 7,716 14,462 Total liabilities 380,134 1,434,773 316,529 532,051 Net assets $83,553,079 REPRESENTED BY Paid-in-capital (unlimited shares authorized) (Notes 1 and 4) $84,943,637 $158,202,624 $103,314,074 $164,730,859 $104,456,592 Undistributed net investment income (Note 1) 591,303 907,068 1,312,069 1,569,721 6,841 Accumulated net realized loss on investments (Note 1) (9,965,615) (14,572,446) (19,384,986) (25,737,162) (25,776,717) Net unrealized depreciation of investments (1,212,627) (1,000,011) (1,688,078) (1,406,201) (2,725,730) Total — Representing net assets applicable to capital outstanding $74,356,698 $83,553,079 (Continued on next page) Retirement Ready® Funds 49 Statements of assets and liabilities 7/31/16 cont. Putnam Putnam Putnam Putnam Putnam COMPUTATION OF Retirement- Retirement- Retirement- Retirement- Retirement NET ASSET VALUE Ready Ready Ready Ready Income Fund AND OFFERING PRICE 2035 Fund 2030 Fund 2025 Fund 2020 Fund Lifestyle 1 Computation of net asset value, offering price and redemption price Class A Net Assets $51,869,481 $122,276,601 $60,362,988 $127,482,376 $63,447,167 Number of shares outstanding 2,487,584 5,914,147 2,864,105 6,871,553 3,726,940 Net asset value and redemption price $20.85 $20.68 $21.08 $18.55 $17.02 Offering price per class A share (100/94.25 of Class A net asset value) * $22.12 $21.94 $22.37 $19.68 N/A Offering price per class A share (100/96.00 of Class A net asset value) ** N/A N/A N/A N/A $17.73 Computation of net asset value and offering price Class B Net Assets $1,166,758 $1,250,834 $1,082,068 $1,151,387 $1,093,808 Number of shares outstanding 60,923 63,701 55,045 64,512 65,332 Net asset value and offering price *** $19.15 $19.64 $19.66 $17.85 $16.74 Computation of net asset value and offering price Class C Net Assets $1,549,111 $1,514,563 $1,850,815 $2,092,233 $1,851,956 Number of shares outstanding 81,194 77,269 94,322 117,252 110,329 Net asset value and offering price *** $19.08 $19.60 $19.62 $17.84 $16.79 Computation of net asset value, offering price and redemption price Class M Net Assets $473,207 $273,388 $239,624 $179,943 $527,553 Number of shares outstanding 23,574 13,627 12,003 9,879 30,906 Net asset value and redemption price $20.07 $20.06 $19.96 $18.21 $17.07 Offering price per class M share (100/96.50 of Class M net asset value) * $20.80 $20.79 $20.68 $18.87 N/A Offering price per class M share (100/96.75 of Class M net asset value) * N/A N/A N/A N/A $17.64 Computation of net asset value, offering price and redemption price Class R Net Assets $2,000,210 $2,915,997 $2,458,233 $3,269,182 $1,438,788 Number of shares outstanding 99,530 148,455 124,259 182,846 84,564 Net asset value, offering price and redemption value $20.10 $19.64 $19.78 $17.88 $17.01 Computation of net asset value, offering price and redemption price Class Y Net Assets $17,297,931 $15,305,852 $17,559,351 $4,982,096 $7,601,714 Number of shares outstanding 711,708 647,150 828,632 239,597 445,030 Net asset value, offering price and redemption value $24.30 $23.65 $21.19 $20.79 $17.08 Cost of investments (Note 1) $75,583,478 $144,565,583 $85,257,220 $140,593,818 $78,703,083 * On retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** On retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. *** Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 50Retirement Ready® Funds Statements of operations Year ended 7/31/16* Putnam Putnam Putnam Putnam Putnam Retirement- Retirement- Retirement- Retirement- Retirement- Ready Ready Ready Ready Ready INVESTMENT INCOME 2060 Fund 2055 Fund 2050 Fund 2045 Fund 2040 Fund Income distributions from underlying Putnam Fund shares (Note 6) $1,034 $115,009 $589,555 $661,604 $1,745,896 EXPENSES Distribution fees (Note 2) 258 17,508 76,181 86,578 190,103 Auditing and tax fees 26 2,542 12,020 12,881 29,806 Blue sky expense 4,879 69,679 69,678 70,180 69,734 Amortization of offering costs (Note 1) 74,162 — Other 2,199 6,148 9,418 8,931 13,429 Fees waived and reimbursed by Manager (Note 2) (81,266) (78,369) (91,116) (91,992) (112,969) Total expenses 258 17,508 76,181 86,578 Net investment income 776 97,501 513,374 575,026 Net realized loss on sale of underlying Putnam Fund shares (Notes 1 and 3) (257) (267,873) (1,767,651) (1,929,103) (4,352,966) Capital gain distribution from underlying Putnam Fund shares (Note 6) 1,650 186,412 973,595 1,115,861 2,884,702 Net unrealized appreciation (depreciation) of underlying Putnam Fund shares during the period (348) 46,090 449,257 464,933 918,978 Net gain (loss) on investments 1,045 (35,371) (344,799) (348,309) Net increase in net assets resulting from operations $1,821 $62,130 $168,575 $226,717 * Except for Putnam RetirementReady 2060 Fund, which is for the period 11/30/15 (commencement of operations) to 7/31/16. Retirement Ready® Funds 51 Statements of operations Year ended 7/31/16 cont. Putnam Putnam Putnam Putnam Putnam Retirement- Retirement- Retirement- Retirement- Retirement Ready Ready Ready Ready Income Fund INVESTMENT INCOME 2035 Fund 2030 Fund 2025 Fund 2020 Fund Lifestyle 1 Income distributions from underlying Putnam Fund shares (Note 6) $1,511,307 $3,042,473 $1,992,732 $3,304,621 $2,244,786 EXPENSES Distribution fees (Note 2) 149,428 285,837 169,540 288,767 147,683 Auditing and tax fees 22,817 42,806 25,331 39,452 14,392 Blue sky expense 69,994 70,423 69,841 70,373 74,497 Other 9,850 14,882 10,700 11,833 24,827 Fees waived and reimbursed by Manager (Note 2) (102,661) (128,111) (105,872) (121,658) (113,716) Total expenses 149,428 285,837 169,540 288,767 Net investment income 1,361,879 2,756,636 1,823,192 3,015,854 Net realized loss on sale of underlying Putnam Fund shares (Notes 1 and 3) (1,880,005) (4,380,059) (468,023) (3,482,330) (1,359,462) Capital gain distribution from underlying Putnam Fund shares (Note 6) 2,286,549 4,026,934 2,260,705 2,854,960 1,522,382 Net unrealized depreciation of underlying Putnam Fund shares during the period (1,538,867) (1,344,277) (3,477,940) (1,482,842) (1,959,755) Net loss on investments (1,132,323) (1,697,402) (1,685,258) (2,110,212) Net increase in net assets resulting from operations $229,556 $1,059,234 $137,934 $905,642 The accompanying notes are an integral part of these financial statements. 52 Retirement Ready® Funds Statements of changes in net assets For the period 11/30/15 Putnam RetirementReady 2060 Fund — (commencement of operations) TOTAL INCREASE IN NET ASSETS to 7/31/16 Operations: Net investment income $776 Net realized gain on underlying Putnam Fund shares 1,393 Net unrealized depreciation on underlying Putnam Fund shares (348) Net increase in net assets resulting from operations Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (183) Class B (178) Class C (178) Class M (180) Class R (181) Class Y (185) From net realized long-term gain on investments Class A (39) Class B (38) Class C (38) Class M (38) Class R (39) Class Y (39) Increase from capital share transactions (Note 4) 38,363 Total increase in net assets NET ASSETS Beginning of period (Note 5) 60,000 End of year Retirement Ready® Funds53 Statements of changes in net assets cont. Putnam RetirementReady 2055 Fund — TOTAL INCREASE IN NET ASSETS Year ended 7/31/16 Year ended 7/31/15 Operations: Net investment income $97,501 $40,245 Net realized gain (loss) on underlying Putnam Fund shares (81,461) 334,729* Net unrealized appreciation (depreciation) on underlying Putnam Fund shares 46,090 (88,117)* Net increase in net assets resulting from operations 62,130 Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (82,110) (51,880) Class B (1,182) (3,138) Class C (8,364) (19,089) Class M (810) (1,407) Class R (4,456) (8,480) Class Y (47,359) (61,439) Net realized short-term gain on investments Class A (29,524) (19) Class B (662) (1) Class C (4,512) (8) Class M (367) (1) Class R (1,863) (3) Class Y (15,854) (21) From net realized long-term gain on investments Class A (194,505) (76,019) Class B (4,360) (5,273) Class C (29,720) (31,471) Class M (2,414) (2,358) Class R (12,273) (12,804) Class Y (104,449) (87,035) Increase from capital share transactions (Note 4) 4,837,367 3,054,850 Total increase in net assets 4,354,713 NET ASSETS Beginning of year 5,320,156 2,338,895 End of year $9,674,869 Distributions in excess of net investment income, respectively, end of period $(10,836) $— * Revised See Note 3 54 Retirement Ready® Funds Statements of changes in net assets cont. Putnam RetirementReady 2050 Fund — TOTAL INCREASE IN NET ASSETS Year ended 7/31/16 Year ended 7/31/15 Operations: Net investment income $513,374 $225,134 Net realized gain (loss) on underlying Putnam Fund shares (794,056) 2,596,140* Net unrealized appreciation (depreciation) on underlying Putnam Fund shares 449,257 (1,338,111)* Net increase in net assets resulting from operations 168,575 Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (481,818) (404,643) Class B (4,996) (13,255) Class C (8,914) (20,186) Class M (1,469) (2,959) Class R (18,532) (138,918) Class Y (159,617) (234,206) Increase from capital share transactions (Note 4) 13,608,421 13,517,961 Total increase in net assets 13,101,650 NET ASSETS Beginning of year 26,358,066 12,171,109 End of year $39,459,716 Undistributed net investment income, respectively, end of period $2 $4,823 * Revised See Note 3 Retirement Ready® Funds 55 Statements of changes in net assets cont. Putnam RetirementReady 2045 Fund — TOTAL INCREASE IN NET ASSETS Year ended 7/31/16 Year ended 7/31/15 Operations: Net investment income $575,026 $339,038 Net realized gain (loss) on underlying Putnam Fund shares (813,242) 3,438,108* Net unrealized appreciation (depreciation) on underlying Putnam Fund shares 464,933 (1,785,202)* Net increase in net assets resulting from operations 226,717 Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (537,989) (643,052) Class B (7,817) (13,122) Class C (19,045) (23,808) Class M (2,774) (6,319) Class R (23,595) (143,623) Class Y (133,310) (259,055) Increase from capital share transactions (Note 4) 13,686,565 11,835,159 Total increase in net assets 13,188,752 NET ASSETS Beginning of year 31,240,704 18,502,580 End of year $44,429,456 Undistributed net investment income, respectively, end of period $236,552 $236,816 * Revised See Note 3 56 Retirement Ready® Funds Statements of changes in net assets cont. Putnam RetirementReady 2040 Fund — TOTAL INCREASE IN NET ASSETS Year ended 7/31/16 Year ended 7/31/15 Operations: Net investment income $1,555,793 $616,597 Net realized gain (loss) on underlying Putnam Fund shares (1,468,264) 5,678,965* Net unrealized appreciation (depreciation) on underlying Putnam Fund shares 918,978 (3,113,590)* Net increase in net assets resulting from operations 1,006,507 Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (1,550,709) (1,188,617) Class B (13,043) (26,523) Class C (15,916) (29,371) Class M (2,323) (4,329) Class R (28,033) (179,576) Class Y (271,074) (321,886) Increase from capital share transactions (Note 4) 37,476,158 38,750,298 Total increase in net assets 36,601,567 NET ASSETS Beginning of year 65,152,918 24,970,950 End of year $101,754,485 Undistributed net investment income, respectively, end of period $178,405 $207,524 * Revised See Note 3 Retirement Ready® Funds 57 Statements of changes in net assets cont. Putnam RetirementReady 2035 Fund — TOTAL INCREASE IN NET ASSETS Year ended 7/31/16 Year ended 7/31/15 Operations: Net investment income $1,361,879 $699,691 Net realized gain on underlying Putnam Fund shares 406,544 5,913,052* Net unrealized depreciation on underlying Putnam Fund shares (1,538,867) (3,321,464)* Net increase in net assets resulting from operations 229,556 Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (1,168,249) (843,997) Class B (24,078) (36,926) Class C (31,226) (30,960) Class M (9,847) (9,658) Class R (37,160) (162,609) Class Y (311,739) (375,537) Increase from capital share transactions (Note 4) 18,259,919 20,270,327 Total increase in net assets 16,907,176 NET ASSETS Beginning of year 57,449,522 35,347,603 End of year $74,356,698 Undistributed net investment income, respectively, end of period $591,303 $592,333 * Revised See Note 3 58 Retirement Ready® Funds Statements of changes in net assets cont. Putnam RetirementReady 2030 Fund — TOTAL INCREASE IN NET ASSETS Year ended 7/31/16 Year ended 7/31/15 Operations: Net investment income $2,756,636 $939,936 Net realized gain (loss) on underlying Putnam Fund shares (353,125) 7,357,359* Net unrealized depreciation on underlying Putnam Fund shares (1,344,277) (3,991,878)* Net increase in net assets resulting from operations 1,059,234 Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (2,651,116) (865,997) Class B (27,155) (19,319) Class C (30,266) (22,003) Class M (5,964) (3,952) Class R (77,899) (160,399) Class Y (388,255) (273,623) Increase from capital share transactions (Note 4) 48,762,931 49,219,971 Total increase in net assets 46,641,510 NET ASSETS Beginning of year 96,895,725 44,715,630 End of year $143,537,235 Undistributed net investment income, respectively, end of period $907,068 $788,237 * Revised See Note 3 Retirement Ready® Funds 59 Statements of changes in net assets cont. Putnam RetirementReady 2025 Fund — TOTAL INCREASE IN NET ASSETS Year ended 7/31/16 Year ended 7/31/15 Operations: Net investment income $1,823,192 $770,278 Net realized gain on underlying Putnam Fund shares 1,792,682 4,510,607* Net unrealized depreciation on underlying Putnam Fund shares (3,477,940) (1,948,865)* Net increase in net assets resulting from operations 137,934 Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (1,320,536) (411,276) Class B (20,683) (6,806) Class C (32,318) (8,980) Class M (4,489) (1,811) Class R (41,389) (66,220) Class Y (344,940) (165,925) Increase from capital share transactions (Note 4) 22,665,041 14,574,617 Total increase in net assets 21,038,620 NET ASSETS Beginning of year 62,514,459 45,268,840 End of year $83,553,079 Undistributed net investment income, respectively, end of period $1,312,069 $867,440 * Revised See Note 3 60 Retirement Ready® Funds Statements of changes in net assets cont. Putnam RetirementReady 2020 Fund — TOTAL INCREASE IN NET ASSETS Year ended 7/31/16 Year ended 7/31/15 Operations: Net investment income $3,015,854 $869,587 Net realized gain (loss) on underlying Putnam Fund shares (627,370) 4,252,488* Net unrealized depreciation on underlying Putnam Fund shares (1,482,842) (2,279,870)* Net increase in net assets resulting from operations 905,642 Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (2,728,022) (496,869) Class B (24,122) (3,670) Class C (43,632) (9,997) Class M (3,959) (1,061) Class R (78,835) (50,119) Class Y (141,521) (57,106) Increase from capital share transactions (Note 4) 55,795,570 44,321,662 Total increase in net assets 53,681,121 NET ASSETS Beginning of year 85,476,096 38,931,051 End of year $139,157,217 Undistributed net investment income, respectively, end of period $1,569,721 $1,038,389 * Revised See Note 3 Retirement Ready® Funds 61 Statements of changes in net assets cont. Putnam Retirement Income Fund Lifestyle 1 — TOTAL INCREASE IN NET ASSETS Year ended 7/31/16 Year ended 7/31/15 Operations: Net investment income $2,097,103 $351,705 Net realized gain on underlying Putnam Fund shares 162,920 835,237* Net unrealized depreciation on underlying Putnam Fund shares (1,959,755) (456,957)* Net increase in net assets resulting from operations 300,268 Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (2,065,539) (409,624) Class B (35,285) (5,811) Class C (50,235) (15,290) Class M (17,081) (7,197) Class R (51,719) (18,453) Class Y (233,704) (32,142) Increase from capital share transactions (Note 4) 56,566,089 2,191,571 Total increase in net assets 54,412,794 NET ASSETS Beginning of year 21,548,192 19,115,153 End of year $75,960,986 Undistributed net investment income, respectively, end of period $6,841 $30,331 * Revised See Note 3 The accompanying notes are an integral part of these financial statements. 62 Retirement Ready® Funds This page left blank intentionally. RetirementReady® Funds 63 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2060 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From From Total Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment net realized gain distribu- value, end at net asset end of period netassets netassets turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ on investments­ tions­ of period­ value (%) b (in thousands) (%) c,d (%) d (%) Class A­ July 31, 2016† $10.00­ .10­ (.05) .05­ (.18) (.04) $9.83­ * $23­ .17* 1.02* 4* Class B­ July 31, 2016† $10.00­ .10­ (.09) .01­ (.18) (.04) $9.79­ * $11­ .67* 1.11* 4* Class C­ July 31, 2016† $10.00­ .06­ (.05) .01­ (.18) (.04) $9.79­ * $22­ .67* .61* 4* Class M­ July 31, 2016† $10.00­ .12­ (.09) .03­ (.18) (.04) $9.81­ * $10­ .50* 1.31* 4* Class R­ July 31, 2016† $10.00­ .14­ (.10) .04­ (.18) (.04) $9.82­ * $10­ .33* 1.47* 4* Class Y­ July 31, 2016† $10.00­ .11­ (.03) .08­ (.19) (.04) $9.85­ * $23­ —* 1.20* 4* See page 84 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 64RetirementReady® Funds RetirementReady® Funds 65 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2055 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From From Total Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment net realized gain distribu- value, end at net asset end of period netassets netassets turnover Period ended­ of period­ income (loss) a ­ on investments operations­ income­ on investments­ tions­ of period­ value (%) b (in thousands) (%) c,d (%) d (%) Class A­ July 31, 2016­ $11.60­ .15­ (.39) (.24) (.66) $10.46­ $4,783­ .25­ 1.41­ 38 July 31, 2015­ 12.02­ .11­ .97­ 1.08­ (.61) (.89) 11.60­ 9.56­ 2,647­ .25­ .95­ 69­ g July 31, 2014­ 11.67­ .09­ 1.56­ 1.65­ (.33) (.97) 12.02­ 14.60­ 568­ .25­ .76­ 71­ g July 31, 2013­ 9.73­ .08­ 2.10­ 2.18­ (.18) (.06) 11.67­ 22.79­ 512­ .25­ .79­ 54­ g July 31, 2012­ 10.09­ .02­ (.02) —­ e (.26) (.10) 9.73­ .34­ 312­ .25­ .26­ 167 Class B­ July 31, 2016­ $11.50­ .09­ (.40) (.16) (.66) $10.37­ $77­ 1.00­ .86­ 38 July 31, 2015­ 11.93­ .06­ .93­ .99­ (.53) (.89) 11.50­ 8.81­ 81­ 1.00­ .54­ 69­ g July 31, 2014­ 11.62­ (.03) 1.58­ 1.55­ (.27) (.97) 11.93­ 13.67­ 55­ 1.00­ (.23) 71­ g July 31, 2013­ 9.72­ .01­ 2.09­ 2.10­ (.14) (.06) 11.62­ 21.85­ 28­ 1.00­ .12­ 54­ g July 31, 2012­ 10.05­ (.05) (.02) (.16) (.10) 9.72­ 12­ 1.00­ (.56) 167 Class C­ July 31, 2016­ $11.38­ .07­ (.38) (.16) (.66) $10.25­ $655­ 1.00­ .71­ 38 July 31, 2015­ 11.83­ .06­ .92­ .98­ (.54) (.89) 11.38­ 8.81­ 545­ 1.00­ .50­ 69­ g July 31, 2014­ 11.54­ (.04) 1.59­ 1.55­ (.29) (.97) 11.83­ 13.78­ 391­ 1.00­ (.35) 71 ­ g July 31, 2013­ 9.65­ —­ e 2.07­ 2.07­ (.12) (.06) 11.54­ 21.72­ 74­ 1.00­ (.01) 54­ g July 31, 2012­ 10.05­ (.06) —­ e (.24) (.10) 9.65­ 36­ 1.00­ (.58) 167 Class M­ July 31, 2016­ $11.58­ .10­ (.39) (.19) (.66) $10.44­ $57­ .75­ .95­ 38 July 31, 2015­ 11.98­ .09­ .94­ 1.03­ (.54) (.89) 11.58­ 9.05­ 64­ .75­ .79­ 69­ g July 31, 2014­ 11.65­ .02­ 1.57­ 1.59­ (.29) (.97) 11.98­ 14.02­ 30­ .75­ .18­ 71­ g July 31, 2013­ 9.72­ — ­ e 2.12­ 2.12­ (.13) (.06) 11.65­ 22.08­ 29­ .75­ .01­ 54­ g July 31, 2012­ 10.06­ (.03) (.01) (.20) (.10) 9.72­ 11­ .75­ (.30) 167 Class R­ July 31, 2016­ $11.55­ .13­ (.39) (.21) (.66) $10.42­ $273­ .50­ 1.25­ 38 July 31, 2015­ 11.98­ .20­ .85­ 1.05­ (.59) (.89) 11.55­ 9.34­ 253­ .50­ 1.65­ 69 ­ g July 31, 2014­ 11.65­ .03­ 1.59­ 1.62­ (.32) (.97) 11.98­ 14.35­ 282­ .50­ .21­ 71­ g July 31, 2013­ 9.72­ .05­ 2.10­ 2.15­ (.16) (.06) 11.65­ 22.39­ 52­ .50­ .42­ 54­ g July 31, 2012­ 10.08­ —­ e (.02) (.24) (.10) 9.72­ .10­ 15­ .50­ (.04) 167 Class Y­ July 31, 2016­ $11.66­ .17­ (.38) (.26) (.66) $10.53­ $3,831­ —­ 1.64­ 38 July 31, 2015­ 12.06­ .17­ .95­ 1.12­ (.63) (.89) 11.66­ 9.89­ 1,730­ —­ 1.42­ 69 ­ g July 31, 2014­ 11.70­ .13­ 1.56­ 1.69­ (.36) (.97) 12.06­ 14.88­ 1,013­ —­ 1.13­ 71­ g July 31, 2013­ 9.76­ .11­ 2.09­ 2.20­ (.20) (.06) 11.70­ 22.98­ 578­ —­ 1.05­ 54­ g July 31, 2012­ 10.11­ .03­ — ­ e .03­ (.28) (.10) 9.76­ .62­ 201­ —­ .27­ 167 See page 84 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 66 RetirementReady® Funds RetirementReady® Funds 67 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2050 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Net asset Net realized Ratio investment value, and unrealized Total from From Total return Net assets, of expenses income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Net asset value, at net asset end of period to average to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ distributions end of period­ value (%) b (in thousands) net assets (%) c,d net assets (%) d (%) Class A­ July 31, 2016­ $17.69­ .25­ (.53) (.36) $17.05­ $29,339­ .25­ 1.54­ 41 July 31, 2015­ 16.99­ .19­ 1.37­ 1.56­ (.86) 17.69­ 9.43­ 16,701­ .25­ 1.11­ 40 ­ g July 31, 2014­ 15.22­ .12­ 2.06­ 2.18­ (.41) 16.99­ 14.45­ 4,423­ .25­ .76­ 54­ g July 31, 2013­ 12.58­ .12­ 2.69­ 2.81­ (.17) 15.22­ 22.52­ 4,133­ .25­ .87­ 44­ g July 31, 2012­ 12.86­ .02­ .15­ .17­ (.45) 12.58­ 1.60­ 3,590­ .25­ .19­ 61 Class B­ July 31, 2016­ $17.45­ .13­ (.54) (.23) $16.81­ $453­ 1.00­ .78­ 41 July 31, 2015­ 16.76­ .10­ 1.32­ 1.42­ (.73) 17.45­ 8.65­ 334­ 1.00­ .61­ 40­ g July 31, 2014­ 15.05­ —­ e 2.03­ 2.03­ (.32) 16.76­ 13.57­ 284­ 1.00­ (.01) 54 ­ g July 31, 2013­ 12.45­ .01­ 2.66­ 2.67­ (.07) 15.05­ 21.54­ 197­ 1.00­ .06­ 44­ g July 31, 2012­ 12.76­ (.06) .13­ .07­ (.38) 12.45­ .82­ 144­ 1.00­ (.54) 61 Class C­ July 31, 2016­ $17.29­ .14­ (.54) (.24) $16.65­ $664­ 1.00­ .85­ 41 July 31, 2015­ 16.64­ .10­ 1.30­ 1.40­ (.75) 17.29­ 8.58­ 575­ 1.00­ .60­ 40­ g July 31, 2014­ 14.96­ .01­ 2.01­ 2.02­ (.34) 16.64­ 13.58­ 409­ 1.00­ .04­ 54­ g July 31, 2013­ 12.39­ — ­ e 2.66­ 2.66­ (.09) 14.96­ 21.60­ 210­ 1.00­ (.02) 44­ g July 31, 2012­ 12.68­ (.07) .15­ .08­ (.37) 12.39­ .84­ 115­ 1.00­ (.57) 61 Class M­ July 31, 2016­ $17.84­ .16­ (.53) (.27) $17.20­ $124­ .75­ .96­ 41 July 31, 2015­ 17.14­ .14­ 1.35­ 1.49­ (.79) 17.84­ 8.90­ 87­ .75­ .77­ 40­ g July 31, 2014­ 15.37­ .03­ 2.09­ 2.12­ (.35) 17.14­ 13.85­ 52­ .75­ .15­ 54 ­ g July 31, 2013­ 12.71­ .04­ 2.72­ 2.76­ (.10) 15.37­ 21.83­ 31­ .75­ .26­ 44­ g July 31, 2012­ 12.74­ (.06) .19­ .13­ (.16) 12.71­ 1.13­ 18­ .75­ (.48) 61 Class R­ July 31, 2016­ $17.41­ .19­ (.51) (.23) $16.86­ $1,365­ .50­ 1.17­ 41 July 31, 2015­ 16.72­ .20­ 1.31­ 1.51­ (.82) 17.41­ 9.22­ 3,088­ .50­ 1.16­ 40 ­ g July 31, 2014­ 15.00­ .07­ 2.03­ 2.10­ (.38) 16.72­ 14.13­ 2,553­ .50­ .43­ 54­ g July 31, 2013­ 12.41­ .07­ 2.66­ 2.73­ (.14) 15.00­ 22.19­ 2,123­ .50­ .53­ 44­ g July 31, 2012­ 12.72­ (.01) .14­ .13­ (.44) 12.41­ 1.28­ 1,008­ .50­ (.06) 61 Class Y­ July 31, 2016­ $17.77­ .31­ (.56) (.38) $17.14­ $7,514­ —­ 1.88­ 41 July 31, 2015­ 17.05­ .27­ 1.34­ 1.61­ (.89) 17.77­ 9.69­ 5,574­ —­ 1.54­ 40­ g July 31, 2014­ 15.27­ .18­ 2.05­ 2.23­ (.45) 17.05­ 14.73­ 4,450­ —­ 1.08­ 54­ g July 31, 2013­ 12.62­ .14­ 2.71­ 2.85­ (.20) 15.27­ 22.81­ 3,966­ —­ .97­ 44­ g July 31, 2012­ 12.91­ .05­ .15­ .20­ (.49) 12.62­ 1.83­ 2,403­ —­ .41­ 61 See page 84 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 68 RetirementReady® Funds RetirementReady® Funds 69 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2045 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Net asset Net realized Ratio investment value, and unrealized Total from From Total return Net assets, of expenses income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Net asset value, at net asset end of period to average to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ distributions end of period­ value (%) b (in thousands) net assets (%) c,d net assets (%) d (%) Class A­ July 31, 2016­ $19.58­ .30­ (.55) (.42) $18.91­ $31,243­ .25­ 1.62­ 38 July 31, 2015­ 18.86­ .25­ 1.43­ 1.68­ (.96) 19.58­ 9.14­ 20,065­ .25­ 1.30­ 38 ­ g July 31, 2014­ 16.77­ .15­ 2.19­ 2.34­ (.25) 18.86­ 14.01­ 9,373­ .25­ .84­ 55­ g July 31, 2013­ 14.14­ .14­ 2.87­ 3.01­ (.38) 16.77­ 21.70­ 7,036­ .25­ .90­ 42­ g July 31, 2012­ 14.37­ .04­ .16­ .20­ (.43) 14.14­ 1.62­ 6,053­ .25­ .29­ 47 Class B­ July 31, 2016­ $17.89­ .14­ (.50) (.31) $17.22­ $547­ 1.00­ .86­ 38 July 31, 2015­ 17.31­ .12­ 1.29­ 1.41­ (.83) 17.89­ 8.31­ 420­ 1.00­ .67­ 38­ g July 31, 2014­ 15.43­ .03­ 2.00­ 2.03­ (.15) 17.31­ 13.17­ 274­ 1.00­ .19­ 55 ­ g July 31, 2013­ 13.06­ .04­ 2.63­ 2.67­ (.30) 15.43­ 20.81­ 230­ 1.00­ .29­ 42­ g July 31, 2012­ 13.32­ (.07) .15­ .08­ (.34) 13.06­ .84­ 215­ 1.00­ (.55) 47 Class C­ July 31, 2016­ $17.93­ .14­ (.49) (.33) $17.25­ $1,098­ 1.00­ .87­ 38 July 31, 2015­ 17.38­ .11­ 1.31­ 1.42­ (.87) 17.93­ 8.33­ 864­ 1.00­ .59­ 38­ g July 31, 2014­ 15.51­ .01­ 2.02­ 2.03­ (.16) 17.38­ 13.12­ 401­ 1.00­ .07­ 55­ g July 31, 2013­ 13.16­ —­ e 2.69­ 2.69­ (.34) 15.51­ 20.85­ 248­ 1.00­ .02­ 42 ­ g July 31, 2012­ 13.42­ (.07) .16­ .09­ (.35) 13.16­ .84­ 62­ 1.00­ (.53) 47 Class M­ July 31, 2016­ $19.00­ .22­ (.55) (.32) $18.35­ $167­ .75­ 1.24­ 38 July 31, 2015­ 18.36­ .17­ 1.37­ 1.54­ (.90) 19.00­ 8.56­ 161­ .75­ .89­ 38­ g July 31, 2014­ 16.34­ (.04) 2.23­ 2.19­ (.17) 18.36­ 13.43­ 128­ .75­ (.23) 55­ g July 31, 2013­ 13.81­ .06­ 2.81­ 2.87­ (.34) 16.34­ 21.10­ 21­ .75­ .38­ 42­ g July 31, 2012­ 14.08­ (.03) .16­ .13­ (.40) 13.81­ 1.14­ 13­ .75­ (.19) 47 Class R­ July 31, 2016­ $20.00­ .25­ (.55) (.29) $19.41­ $1,573­ .50­ 1.35­ 38 July 31, 2015­ 19.25­ .25­ 1.41­ 1.66­ (.91) 20.00­ 8.83­ 3,175­ .50­ 1.26­ 38­ g July 31, 2014­ 17.13­ .12­ 2.22­ 2.34­ (.22) 19.25­ 13.72­ 2,784­ .50­ .65­ 55­ g July 31, 2013­ 14.44­ .09­ 2.95­ 3.04­ (.35) 17.13­ 21.40­ 2,331­ .50­ .54­ 42­ g July 31, 2012­ 14.68­ .01­ .16­ .17­ (.41) 14.44­ 1.36­ 1,085­ .50­ .04­ 47 Class Y­ July 31, 2016­ $23.30­ .42­ (.66) (.45) $22.61­ $9,802­ —­ 1.95­ 38 July 31, 2015­ 22.25­ .40­ 1.65­ 2.05­ (1.00) 23.30­ 9.41­ 6,556­ —­ 1.73­ 38­ g July 31, 2014­ 19.74­ .27­ 2.53­ 2.80­ (.29) 22.25­ 14.25­ 5,544­ —­ 1.25­ 55 ­ g July 31, 2013­ 16.57­ .19­ 3.40­ 3.59­ (.42) 19.74­ 22.04­ 4,939­ —­ 1.04­ 42­ g July 31, 2012­ 16.77­ .07­ .20­ .27­ (.47) 16.57­ 1.86­ 3,247­ —­ .44­ 47 See page 84 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 70 RetirementReady® Funds RetirementReady® Funds 71 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2040 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Net asset Net realized Ratio investment value, and unrealized Total from From Total return Net assets, of expenses income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Net asset value, at net asset end of period to average to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ distributions end of period­ value (%) b (in thousands) net assets (%) c,d net assets (%) d (%) Class A­ July 31, 2016­ $21.26­ .38­ (.57) (.49) $20.58­ $84,164­ .25­ 1.90­ 48 July 31, 2015­ 20.51­ .28­ 1.46­ 1.74­ (.99) 21.26­ 8.65­ 49,628­ .25­ 1.34­ 51 ­ g July 31, 2014­ 18.34­ .21­ 2.24­ 2.45­ (.28) 20.51­ 13.42­ 12,384­ .25­ 1.04­ 47­ g July 31, 2013­ 15.48­ .16­ 3.01­ 3.17­ (.31) 18.34­ 20.74­ 10,268­ .25­ .94­ 40­ g July 31, 2012­ 15.59­ .06­ .17­ .23­ (.34) 15.48­ 1.65­ 8,185­ .25­ .39­ 43 Class B­ July 31, 2016­ $19.69­ .23­ (.55) (.35) $19.02­ $764­ 1.00­ 1.23­ 48 July 31, 2015­ 19.01­ .16­ 1.32­ 1.48­ (.80) 19.69­ 7.92­ 666­ 1.00­ .82­ 51­ g July 31, 2014­ 17.04­ .07­ 2.06­ 2.13­ (.16) 19.01­ 12.52­ 698­ 1.00­ .40­ 47­ g July 31, 2013­ 14.42­ .03­ 2.81­ 2.84­ (.22) 17.04­ 19.87­ 694­ 1.00­ .16­ 40­ g July 31, 2012­ 14.56­ (.05) .16­ .11­ (.25) 14.42­ .92­ 456­ 1.00­ (.34) 43 Class C­ July 31, 2016­ $19.44­ .22­ (.55) (.35) $18.76­ $826­ 1.00­ 1.20­ 48 July 31, 2015­ 18.83­ .15­ 1.31­ 1.46­ (.85) 19.44­ 7.91­ 805­ 1.00­ .78­ 51­ g July 31, 2014­ 16.92­ .04­ 2.08­ 2.12­ (.21) 18.83­ 12.55­ 632­ 1.00­ .23­ 47­ g July 31, 2013­ 14.33­ .02­ 2.79­ 2.81­ (.22) 16.92­ 19.80­ 279­ 1.00­ .15­ 40­ g July 31, 2012­ 14.49­ (.04) .16­ .12­ (.28) 14.33­ .96­ 163­ 1.00­ (.32) 43 Class M­ July 31, 2016­ $20.02­ .21­ (.49) (.39) $19.35­ $160­ .75­ 1.10­ 48 July 31, 2015­ 19.37­ .22­ 1.33­ 1.55­ (.90) 20.02­ 8.16­ 114­ .75­ 1.11­ 51­ g July 31, 2014­ 17.36­ .09­ 2.13­ 2.22­ (.21) 19.37­ 12.84­ 78­ .75­ .50­ 47­ g July 31, 2013­ 14.71­ .07­ 2.85­ 2.92­ (.27) 17.36­ 20.11­ 50­ .75­ .45­ 40­ g July 31, 2012­ 14.77­ (.05) .20­ .15­ (.21) 14.71­ 1.15­ 26­ .75­ (.33) 43 Class R­ July 31, 2016­ $21.80­ .28­ (.54) (.31) $21.23­ $2,034­ .50­ 1.38­ 48 July 31, 2015­ 20.98­ .29­ 1.45­ 1.74­ (.92) 21.80­ 8.45­ 4,726­ .50­ 1.35­ 51 ­ g July 31, 2014­ 18.76­ .16­ 2.30­ 2.46­ (.24) 20.98­ 13.13­ 3,894­ .50­ .79­ 47 ­ g July 31, 2013­ 15.84­ .11­ 3.08­ 3.19­ (.27) 18.76­ 20.39­ 3,362­ .50­ .66­ 40­ g July 31, 2012­ 15.95­ .02­ .19­ .21­ (.32) 15.84­ 1.46­ 2,302­ .50­ .14­ 43 Class Y­ July 31, 2016­ $24.82­ .52­ (.69) (.52) $24.13­ $13,806­ —­ 2.23­ 48 July 31, 2015­ 23.75­ .44­ 1.65­ 2.09­ (1.02) 24.82­ 8.96­ 9,215­ —­ 1.79­ 51­ g July 31, 2014­ 21.18­ .32­ 2.58­ 2.90­ (.33) 23.75­ 13.74­ 7,284­ —­ 1.40­ 47­ g July 31, 2013­ 17.83­ .20­ 3.49­ 3.69­ (.34) 21.18­ 20.99­ 6,259­ —­ 1.00­ 40­ g July 31, 2012­ 17.91­ .09­ .22­ .31­ (.39) 17.83­ 1.92­ 3,945­ —­ .52­ 43 See page 84 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 72 RetirementReady® Funds RetirementReady® Funds 73 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2035 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Net asset Net realized Ratio investment value, and unrealized Total from From Total return Net assets, of expenses income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Net asset value, at net asset end of period to average to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ distributions end of period­ value (%) b (in thousands) net assets (%) c,d net assets (%) d (%) Class A­ July 31, 2016­ $21.53­ .45­ (.59) (.54) $20.85­ $51,869­ .25­ 2.20­ 38 July 31, 2015­ 20.66­ .31­ 1.33­ 1.64­ (.77) 21.53­ 8.07­ 37,097­ .25­ 1.45­ 31­ g July 31, 2014­ 18.55­ .24­ 2.03­ 2.27­ (.16) 20.66­ 12.25­ 17,699­ .25­ 1.21­ 45­ g July 31, 2013­ 15.83­ .17­ 2.76­ 2.93­ (.21) 18.55­ 18.66­ 13,868­ .25­ 1.00­ 40­ g July 31, 2012­ 16.01­ .09­ .15­ .24­ (.42) 15.83­ 1.73­ 13,194­ .25­ .62­ 42 Class B­ July 31, 2016­ $19.81­ .28­ (.55) (.39) $19.15­ $1,167­ 1.00­ 1.49­ 38 July 31, 2015­ 19.07­ .19­ 1.18­ 1.37­ (.63) 19.81­ 7.28­ 1,235­ 1.00­ .95­ 31­ g July 31, 2014­ 17.17­ .10­ 1.85­ 1.95­ (.05) 19.07­ 11.39­ 1,061­ 1.00­ .55­ 45 ­ g July 31, 2013­ 14.68­ .02­ 2.57­ 2.59­ (.10) 17.17­ 17.73­ 864­ 1.00­ .11­ 40 ­ g July 31, 2012­ 14.89­ (.02) .14­ .12­ (.33) 14.68­ .97­ 642­ 1.00­ (.12) 42 Class C­ July 31, 2016­ $19.78­ .26­ (.53) (.43) $19.08­ $1,549­ 1.00­ 1.40­ 38 July 31, 2015­ 19.08­ .18­ 1.19­ 1.37­ (.67) 19.78­ 7.30­ 1,147­ 1.00­ .91­ 31­ g July 31, 2014­ 17.17­ .09­ 1.87­ 1.96­ (.05) 19.08­ 11.44­ 655­ 1.00­ .51­ 45­ g July 31, 2013­ 14.70­ .02­ 2.57­ 2.59­ (.12) 17.17­ 17.72­ 468­ 1.00­ .13­ 40­ g July 31, 2012­ 14.91­ (.01) .13­ .12­ (.33) 14.70­ .94­ 264­ 1.00­ (.07) 42 Class M­ July 31, 2016­ $20.74­ .34­ (.57) (.44) $20.07­ $473­ .75­ 1.72­ 38 July 31, 2015­ 19.92­ .16­ 1.32­ 1.48­ (.66) 20.74­ 7.54­ 460­ .75­ .79­ 31­ g July 31, 2014­ 17.93­ .14­ 1.96­ 2.10­ (.11) 19.92­ 11.70­ 298­ .75­ .73­ 45­ g July 31, 2013­ 15.32­ (.04) 2.79­ 2.75­ (.14) 17.93­ 18.08­ 248­ .75­ (.24) 40­ g July 31, 2012­ 15.14­ (.06) .24­ .18­ —­ —­ 15.32­ 1.19­ 32­ .75­ (.40) 42 Class R­ July 31, 2016­ $20.67­ .32­ (.50) (.39) $20.10­ $2,000­ .50­ 1.66­ 38 July 31, 2015­ 19.85­ .30­ 1.24­ 1.54­ (.72) 20.67­ 7.86­ 4,657­ .50­ 1.49­ 31­ g July 31, 2014­ 17.84­ .19­ 1.94­ 2.13­ (.12) 19.85­ 11.96­ 4,334­ .50­ 1.01­ 45­ g July 31, 2013­ 15.24­ .12­ 2.66­ 2.78­ (.18) 17.84­ 18.36­ 4,039­ .50­ .72­ 40­ g July 31, 2012­ 15.45­ .05­ .14­ .19­ (.40) 15.24­ 1.46­ 2,650­ .50­ .37­ 42 Class Y­ July 31, 2016­ $24.99­ .56­ (.66) (.59) $24.30­ $17,298­ —­ 2.40­ 38 July 31, 2015­ 23.84­ .46­ 1.50­ 1.96­ (.81) 24.99­ 8.35­ 12,853­ —­ 1.88­ 31­ g July 31, 2014­ 21.37­ .37­ 2.30­ 2.67­ (.20) 23.84­ 12.55­ 11,300­ —­ 1.64­ 45­ g July 31, 2013­ 18.20­ .21­ 3.21­ 3.42­ (.25) 21.37­ 18.95­ 10,623­ —­ 1.03­ 40 ­ g July 31, 2012­ 18.35­ .14­ .18­ .32­ (.47) 18.20­ 1.97­ 6,059­ —­ .78­ 42 See page 84 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 74RetirementReady® Funds RetirementReady® Funds 75 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2030 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Net asset Net realized Ratio investment value, and unrealized Total from From Total return Net assets, of expenses income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Net asset value, at net asset end of period to average to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ distributions end of period­ value (%) b (in thousands) net assets (%) c,d net assets (%) d (%) Class A­ July 31, 2016­ $21.38­ .47­ (.59) (.58) $20.68­ $122,277­ .25­ 2.35­ 47 July 31, 2015­ 20.35­ .29­ 1.23­ 1.52­ (.49) 21.38­ 7.53­ 72,342­ .25­ 1.36­ 40­ g July 31, 2014­ 18.52­ .26­ 1.73­ 1.99­ (.16) 20.35­ 10.75­ 23,180­ .25­ 1.32­ 44­ g July 31, 2013­ 16.16­ .17­ 2.36­ 2.53­ (.17) 18.52­ 15.76­ 18,538­ .25­ 1.01­ 43­ g July 31, 2012­ 16.22­ .15­ .14­ .29­ (.35) 16.16­ 1.95­ 17,648­ .25­ 1.00­ 41 Class B­ July 31, 2016­ $20.32­ .33­ (.58) (.43) $19.64­ $1,251­ 1.00­ 1.74­ 47 July 31, 2015­ 19.35­ .16­ 1.13­ 1.29­ (.32) 20.32­ 6.71­ 1,325­ 1.00­ .80­ 40­ g July 31, 2014­ 17.62­ .11­ 1.64­ 1.75­ (.02) 19.35­ 9.94­ 1,231­ 1.00­ .58­ 44­ g July 31, 2013­ 15.38­ .04­ 2.25­ 2.29­ (.05) 17.62­ 14.92­ 1,210­ 1.00­ .23­ 43­ g July 31, 2012­ 15.47­ .04­ .12­ .16­ (.25) 15.38­ 1.18­ 1,038­ 1.00­ .28­ 41 Class C­ July 31, 2016­ $20.29­ .31­ (.56) (.44) $19.60­ $1,515­ 1.00­ 1.61­ 47 July 31, 2015­ 19.36­ .17­ 1.11­ 1.28­ (.35) 20.29­ 6.68­ 1,313­ 1.00­ .84­ 40­ g July 31, 2014­ 17.64­ .10­ 1.66­ 1.76­ (.04) 19.36­ 9.98­ 1,060­ 1.00­ .51­ 44­ g July 31, 2013­ 15.41­ .04­ 2.25­ 2.29­ (.06) 17.64­ 14.90­ 742­ 1.00­ .24­ 43­ g July 31, 2012­ 15.50­ .04­ .13­ .17­ (.26) 15.41­ 1.20­ 550­ 1.00­ .29­ 41 Class M­ July 31, 2016­ $20.75­ .38­ (.59) (.48) $20.06­ $273­ .75­ 1.93­ 47 July 31, 2015­ 19.75­ .20­ 1.17­ 1.37­ (.37) 20.75­ 6.99­ 248­ .75­ .97­ 40­ g July 31, 2014­ 18.03­ .19­ 1.65­ 1.84­ (.12) 19.75­ 10.24­ 222­ .75­ .98­ 44­ g July 31, 2013­ 15.74­ .08­ 2.30­ 2.38­ (.09) 18.03­ 15.17­ 101­ .75­ .47­ 43­ g July 31, 2012­ 15.52­ — ­ e .22­ .22­ —­ —­ 15.74­ 1.42­ 76­ .75­ .01­ 41 Class R­ July 31, 2016­ $20.23­ .37­ (.53) (.43) $19.64­ $2,916­ .50­ 1.94­ 47 July 31, 2015­ 19.28­ .25­ 1.13­ 1.38­ (.43) 20.23­ 7.22­ 8,425­ .50­ 1.26­ 40­ g July 31, 2014­ 17.56­ .20­ 1.64­ 1.84­ (.12) 19.28­ 10.51­ 7,296­ .50­ 1.07­ 44­ g July 31, 2013­ 15.33­ .12­ 2.24­ 2.36­ (.13) 17.56­ 15.51­ 6,169­ .50­ .75­ 43 ­ g July 31, 2012­ 15.43­ .11­ .13­ .24­ (.34) 15.33­ 1.70­ 4,580­ .50­ .73­ 41 Class Y­ July 31, 2016­ $24.34­ .62­ (.69) (.62) $23.65­ $15,306­ —­ 2.71­ 47 July 31, 2015­ 23.09­ .43­ 1.34­ 1.77­ (.52) 24.34­ 7.76­ 13,241­ —­ 1.79­ 40­ g July 31, 2014­ 20.98­ .38­ 1.93­ 2.31­ (.20) 23.09­ 11.05­ 11,725­ —­ 1.70­ 44­ g July 31, 2013­ 18.28­ .22­ 2.69­ 2.91­ (.21) 20.98­ 16.04­ 12,816­ —­ 1.12­ 43 ­ g July 31, 2012­ 18.31­ .21­ .16­ .37­ (.40) 18.28­ 2.21­ 6,919­ —­ 1.19­ 41 See page 84 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 76 RetirementReady® Funds RetirementReady® Funds 77 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2025 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Net asset Net realized Ratio investment value, and unrealized Total from From Total return Net assets, of expenses income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Net asset value, at net asset end of period to average to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ distributions end of period­ value (%) b (in thousands) net assets (%) c,d net assets (%) d (%) Class A­ July 31, 2016­ $21.73­ .55­ (.65) (.55) $21.08­ $60,363­ .25­ 2.66­ 42 July 31, 2015­ 20.62­ .31­ 1.07­ 1.38­ (.27) 21.73­ 6.72­ 40,668­ .25­ 1.44­ 30 ­ g July 31, 2014­ 19.06­ .29­ 1.45­ 1.74­ (.18) 20.62­ 9.16­ 27,543­ .25­ 1.44­ 41 ­ g July 31, 2013­ 17.21­ .20­ 1.92­ 2.12­ (.27) 19.06­ 12.44­ 23,727­ .25­ 1.12­ 47­ g July 31, 2012­ 17.36­ .26­ .15­ .41­ (.56) 17.21­ 2.62­ 24,382­ .25­ 1.54­ 43 Class B­ July 31, 2016­ $20.29­ .37­ (.62) (.38) $19.66­ $1,082­ 1.00­ 1.90­ 42 July 31, 2015­ 19.28­ .14­ 1.00­ 1.14­ (.13) 20.29­ 5.91­ 1,128­ 1.00­ .72­ 30 ­ g July 31, 2014­ 17.84­ .13­ 1.36­ 1.49­ (.05) 19.28­ 8.35­ 982­ 1.00­ .71­ 41 ­ g July 31, 2013­ 16.12­ .05­ 1.82­ 1.87­ (.15) 17.84­ 11.66­ 987­ 1.00­ .32­ 47 ­ g July 31, 2012­ 16.31­ .13­ .14­ .27­ (.46) 16.12­ 1.85­ 869­ 1.00­ .86­ 43 Class C­ July 31, 2016­ $20.27­ .36­ (.61) (.40) $19.62­ $1,851­ 1.00­ 1.86­ 42 July 31, 2015­ 19.27­ .14­ .99­ 1.13­ (.13) 20.27­ 5.90­ 1,532­ 1.00­ .68­ 30 ­ g July 31, 2014­ 17.87­ .13­ 1.36­ 1.49­ (.09) 19.27­ 8.32­ 1,244­ 1.00­ .67­ 41 ­ g July 31, 2013­ 16.14­ .05­ 1.82­ 1.87­ (.14) 17.87­ 11.67­ 807­ 1.00­ .27­ 47­ g July 31, 2012­ 16.35­ .13­ .14­ .27­ (.48) 16.14­ 1.83­ 631­ 1.00­ .80­ 43 Class M­ July 31, 2016­ $20.60­ .41­ (.61) (.44) $19.96­ $240­ .75­ 2.08­ 42 July 31, 2015­ 19.57­ .20­ 1.00­ 1.20­ (.17) 20.60­ 6.16­ 205­ .75­ 1.00­ 30­ g July 31, 2014­ 18.09­ .17­ 1.38­ 1.55­ (.07) 19.57­ 8.57­ 188­ .75­ .88­ 41­ g July 31, 2013­ 16.37­ .11­ 1.83­ 1.94­ (.22) 18.09­ 11.95­ 226­ .75­ .64­ 47­ g July 31, 2012­ 16.54­ .18­ .13­ .31­ (.48) 16.37­ 2.09­ 137­ .75­ 1.12­ 43 Class R­ July 31, 2016­ $20.29­ .36­ (.51) (.36) $19.78­ $2,458­ .50­ 1.87­ 42 July 31, 2015­ 19.28­ .23­ 1.00­ 1.23­ (.22) 20.29­ 6.42­ 6,829­ .50­ 1.18­ 30­ g July 31, 2014­ 17.85­ .22­ 1.36­ 1.58­ (.15) 19.28­ 8.88­ 5,442­ .50­ 1.19­ 41­ g July 31, 2013­ 16.13­ .14­ 1.81­ 1.95­ (.23) 17.85­ 12.19­ 4,692­ .50­ .81­ 47­ g July 31, 2012­ 16.32­ .21­ .14­ .35­ (.54) 16.13­ 2.41­ 3,444­ .50­ 1.31­ 43 Class Y­ July 31, 2016­ $21.83­ .61­ (.66) (.59) $21.19­ $17,559­ —­ 2.91­ 42 July 31, 2015­ 20.72­ .37­ 1.05­ 1.42­ (.31) 21.83­ 6.92­ 12,152­ —­ 1.70­ 30­ g July 31, 2014­ 19.15­ .38­ 1.42­ 1.80­ (.23) 20.72­ 9.44­ 9,870­ —­ 1.91­ 41 ­ g July 31, 2013­ 17.28­ .23­ 1.95­ 2.18­ (.31) 19.15­ 12.77­ 12,138­ —­ 1.26­ 47­ g July 31, 2012­ 17.45­ .30­ .15­ .45­ (.62) 17.28­ 2.85­ 8,402­ —­ 1.80­ 43 See page 84 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 78 RetirementReady® Funds RetirementReady® Funds 79 Financial highlights (For a common share outstanding throughout the period) Putnam RetirementReady 2020 Fund INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Net asset Net realized Ratio investment value, and unrealized Total from From Total return Net assets, of expenses income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Net asset value, at net asset end of period to average to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ distributions end of period­ value (%) b (in thousands) net assets (%) c,d net assets (%) d (%) Class A­ July 31, 2016­ $19.18­ .52­ (.61) (.54) $18.55­ $127,482­ .25­ 2.82­ 47 July 31, 2015­ 18.40­ .27­ .73­ 1.00­ (.22) 19.18­ 5.44­ 71,290­ .25­ 1.43­ 45­ g July 31, 2014­ 17.31­ .29­ .98­ 1.27­ (.18) 18.40­ 7.37­ 25,336­ .25­ 1.60­ 42­ g July 31, 2013­ 16.19­ .19­ 1.27­ 1.46­ (.34) 17.31­ 9.12­ 22,557­ .25­ 1.16­ 50­ g July 31, 2012­ 16.45­ .30­ .14­ .44­ (.70) 16.19­ 2.97­ 25,465­ .25­ 1.93­ 39 Class B­ July 31, 2016­ $18.45­ .38­ (.59) (.39) $17.85­ $1,151­ 1.00­ 2.15­ 47 July 31, 2015­ 17.68­ .14­ .68­ .82­ (.05) 18.45­ 4.65­ 1,123­ 1.00­ .80­ 45­ g July 31, 2014­ 16.66­ .15­ .94­ 1.09­ (.07) 17.68­ 6.56­ 1,380­ 1.00­ .84­ 42­ g July 31, 2013­ 15.60­ .06­ 1.23­ 1.29­ (.23) 16.66­ 8.37­ 1,235­ 1.00­ .37­ 50 ­ g July 31, 2012­ 15.90­ .18­ .13­ .31­ (.61) 15.60­ 2.17­ 943­ 1.00­ 1.17­ 39 Class C­ July 31, 2016­ $18.46­ .38­ (.59) (.41) $17.84­ $2,092­ 1.00­ 2.15­ 47 July 31, 2015­ 17.74­ .15­ .67­ .82­ (.10) 18.46­ 4.63­ 1,842­ 1.00­ .80­ 45­ g July 31, 2014­ 16.71­ .15­ .95­ 1.10­ (.07) 17.74­ 6.62­ 1,587­ 1.00­ .89­ 42­ g July 31, 2013­ 15.65­ .06­ 1.23­ 1.29­ (.23) 16.71­ 8.30­ 1,047­ 1.00­ .35­ 50­ g July 31, 2012­ 15.95­ .18­ .13­ .31­ (.61) 15.65­ 2.19­ 856­ 1.00­ 1.15­ 39 Class M­ July 31, 2016­ $18.82­ .42­ (.60) (.43) $18.21­ $180­ .75­ 2.33­ 47 July 31, 2015­ 18.05­ .19­ .70­ .89­ (.12) 18.82­ 4.93­ 180­ .75­ 1.02­ 45 ­ g July 31, 2014­ 16.99­ .20­ .96­ 1.16­ (.10) 18.05­ 6.81­ 154­ .75­ 1.12­ 42­ g July 31, 2013­ 15.88­ .10­ 1.26­ 1.36­ (.25) 16.99­ 8.62­ 140­ .75­ .59­ 50­ g July 31, 2012­ 16.14­ .24­ .11­ .35­ (.61) 15.88­ 2.40­ 133­ .75­ 1.54­ 39 Class R­ July 31, 2016­ $18.44­ .44­ (.56) (.44) $17.88­ $3,269­ .50­ 2.47­ 47 July 31, 2015­ 17.69­ .23­ .68­ .91­ (.16) 18.44­ 5.17­ 5,716­ .50­ 1.29­ 45 ­ g July 31, 2014­ 16.67­ .23­ .95­ 1.18­ (.16) 17.69­ 7.09­ 5,348­ .50­ 1.35­ 42 ­ g July 31, 2013­ 15.60­ .14­ 1.23­ 1.37­ (.30) 16.67­ 8.86­ 4,587­ .50­ .84­ 50­ g July 31, 2012­ 15.89­ .26­ .13­ .39­ (.68) 15.60­ 2.71­ 3,030­ .50­ 1.72­ 39 Class Y­ July 31, 2016­ $21.41­ .65­ (.69) (.58) $20.79­ $4,982­ —­ 3.15­ 47 July 31, 2015­ 20.49­ .37­ .80­ 1.17­ (.25) 21.41­ 5.72­ 5,325­ —­ 1.75­ 45­ g July 31, 2014­ 19.26­ .44­ 1.02­ 1.46­ (.23) 20.49­ 7.60­ 5,125­ —­ 2.20­ 42­ g July 31, 2013­ 17.97­ .24­ 1.43­ 1.67­ (.38) 19.26­ 9.41­ 7,104­ —­ 1.27­ 50 ­ g July 31, 2012­ 18.19­ .40­ .13­ .53­ (.75) 17.97­ 3.22­ 3,500­ —­ 2.27­ 39 See page 84 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 80 RetirementReady® Funds RetirementReady® Funds81 Financial highlights (For a common share outstanding throughout the period) Putnam Retirement Income Fund Lifestyle 1 INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Net asset Net realized Ratio investment value, and unrealized Total from From Total return Net assets, of expenses income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Net asset value, at net asset end of period to average to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ distributions end of period­ value (%) b (in thousands) net assets (%) c,d net assets (%) d (%) Class A­ July 31, 2016­ $17.69­ .64­ (.70) (.61) $17.02­ $63,447­ .25­ 3.83­ 33 July 31, 2015­ 17.49­ .30­ .31­ .61­ (.41) 17.69­ 3.52­ 17,655­ .25­ 1.71­ 28­ g July 31, 2014­ 16.98­ .33­ .52­ .85­ (.34) 17.49­ 5.04­ 15,527­ .25­ 1.90­ 39­ g July 31, 2013­ 16.39­ .19­ .58­ .77­ (.18) 16.98­ 4.74­ 14,681­ .25­ 1.14­ 57­ g July 31, 2012­ 16.30­ .28­ .09­ .37­ (.28) 16.39­ 2.35­ 18,008­ .25­ 1.78­ 40 Class B­ July 31, 2016­ $17.45­ .52­ (.70) (.53) $16.74­ $1,094­ 1.00­ 3.11­ 33 July 31, 2015­ 17.32­ .15­ .31­ .46­ (.33) 17.45­ 2.68­ 368­ 1.00­ .88­ 28­ g July 31, 2014­ 16.86­ .17­ .55­ .72­ (.26) 17.32­ 4.32­ 274­ 1.00­ 1.01­ 39 ­ g July 31, 2013­ 16.34­ .06­ .58­ .64­ (.12) 16.86­ 3.92­ 172­ 1.00­ .35­ 57­ g July 31, 2012­ 16.30­ .17­ .08­ .25­ (.21) 16.34­ 1.59­ 187­ 1.00­ 1.05­ 40 Class C­ July 31, 2016­ $17.49­ .44­ (.61) (.53) $16.79­ $1,852­ 1.00­ 2.63­ 33 July 31, 2015­ 17.36­ .17­ .29­ .46­ (.33) 17.49­ 2.68­ 814­ 1.00­ .98­ 28­ g July 31, 2014­ 16.91­ .20­ .51­ .71­ (.26) 17.36­ 4.25­ 710­ 1.00­ 1.16­ 39­ g July 31, 2013­ 16.38­ .05­ .60­ .65­ (.12) 16.91­ 3.98­ 676­ 1.00­ .28­ 57­ g July 31, 2012­ 16.34­ .15­ .10­ .25­ (.21) 16.38­ 1.58­ 536­ 1.00­ .95­ 40 Class M­ July 31, 2016­ $17.73­ .52­ (.61) (.57) $17.07­ $528­ .50­ 3.05­ 33 July 31, 2015­ 17.54­ .25­ .30­ .55­ (.36) 17.73­ 3.18­ 396­ .50­ 1.42­ 28­ g July 31, 2014­ 17.02­ .31­ .50­ .81­ (.29) 17.54­ 4.82­ 332­ .50­ 1.77­ 39­ g July 31, 2013­ 16.43­ .14­ .59­ .73­ (.14) 17.02­ 4.47­ 313­ .50­ .86­ 57­ g July 31, 2012­ 16.34­ .24­ .09­ .33­ (.24) 16.43­ 2.10­ 317­ .50­ 1.52­ 40 Class R­ July 31, 2016­ $17.68­ .61­ (.71) (.57) $17.01­ $1,439­ .50­ 3.62­ 33 July 31, 2015­ 17.48­ .24­ .33­ .57­ (.37) 17.68­ 3.26­ 854­ .50­ 1.34­ 28­ g July 31, 2014­ 16.97­ .30­ .51­ .81­ (.30) 17.48­ 4.78­ 1,069­ .50­ 1.75­ 39­ g July 31, 2013­ 16.38­ .15­ .58­ .73­ (.14) 16.97­ 4.47­ 1,002­ .50­ .92­ 57­ g July 31, 2012­ 16.30­ .25­ .07­ .32­ (.24) 16.38­ 2.05­ 1,222­ .50­ 1.55­ 40 Class Y­ July 31, 2016­ $17.75­ .72­ (.73) (.66) $17.08­ $7,602­ —­ 4.24­ 33 July 31, 2015­ 17.55­ .34­ .32­ .66­ (.46) 17.75­ 3.78­ 1,460­ —­ 1.90­ 28 ­ g July 31, 2014­ 17.04­ .68 f .21­ .89­ (.38) 17.55­ 5.28­ 1,203­ —­ 3.96 f 39 ­ g July 31, 2013­ 16.44­ .16­ .66­ .82­ (.22) 17.04­ 5.04­ 7,232­ —­ .93­ 57­ g July 31, 2012­ 16.35­ .34­ .07­ .41­ (.32) 16.44­ 2.60­ 992­ —­ 2.14­ 40 See page 84 for notes to financial highlights. The accompanying notes are an integral part of these financial statements. 82 RetirementReady® Funds RetirementReady® Funds 83 * Not annualized. † For the period November 30, 2015 (commencement of operations) to July 31, 2016. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return does not reflect the effect of sales charges. c Expense ratios do not include expenses of the underlying funds. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation the expenses for the following periods reflect a reduction of the following based on each fund’s average net assets (Note 2): 7/31/16 7/31/15 7/31/14 7/31/13 7/31/12 Putnam RetirementReady 2060 Fund 114.41% N/A N/A N/A N/A Putnam RetirementReady 2055 Fund 1.13 2.09% 3.14% 0.28% 7.30% Putnam RetirementReady 2050 Fund 0.28 0.46 0.45 0.13 0.15 Putnam RetirementReady 2045 Fund 0.26 0.36 0.45 0.12 0.12 Putnam RetirementReady 2040 Fund 0.14 0.23 0.35 0.12 0.12 Putnam RetirementReady 2035 Fund 0.17 0.22 0.27 0.11 0.11 Putnam RetirementReady 2030 Fund 0.11 0.17 0.23 0.11 0.11 Putnam RetirementReady 2025 Fund 0.15 0.20 0.23 0.11 0.10 Putnam RetirementReady 2020 Fund 0.11 0.18 0.25 0.11 0.10 Putnam Retirement Income Fund Lifestyle 1 0.21 0.55 0.37 0.12 0.12 e Amount represents less than $0.01 per share. f The net investment income and per share amount shown for the period ending July 31, 2014, may not correspond with the expected class specific differences for the period due to the timing of redemptions out of the class. g Reflects revision of portfolio turnover rate. The portfolio turnover rates previously reported were the following (Note 3): 7/31/15 7/31/14 7/31/13 Putnam RetirementReady 2055 Fund 249% 202% 183% Putnam RetirementReady 2050 Fund 158 100 104 Putnam RetirementReady 2045 Fund 116 92 86 Putnam RetirementReady 2040 Fund 204 90 84 Putnam RetirementReady 2035 Fund 101 79 86 Putnam RetirementReady 2030 Fund 157 77 80 Putnam RetirementReady 2025 Fund 71 74 89 Putnam RetirementReady 2020 Fund 160 75 89 Putnam Retirement Income Fund Lifestlye 1 39 98 138 The accompanying notes are an integral part of these financial statements. 84 RetirementReady® Funds Notes to financial statements 7/31/16 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from August 1, 2015 through July 31, 2016, except Putnam RetirementReady 2060 Fund which was for the period November 30, 2015 (commencement of operations) to July 31, 2016. Each of the Putnam RetirementReady® Funds: Putnam RetirementReady 2060 Fund, Putnam RetirementReady 2055 Fund, Putnam RetirementReady 2050 Fund, Putnam RetirementReady 2045 Fund, Putnam RetirementReady 2040 Fund, Putnam RetirementReady 2035 Fund, Putnam RetirementReady 2030 Fund, Putnam RetirementReady 2025 Fund, Putnam RetirementReady 2020 Fund, and Putnam Retirement Income Fund Lifestyle 1 (collectively the funds) is a diversified series of Putnam RetirementReady® Funds (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end investment company. Each fund, except the Putnam Retirement Income Fund Lifestyle 1, seeks capital appreciation and current income consistent with a decreasing emphasis on capital appreciation and an increasing emphasis on current income as it approaches its target date. Putnam Retirement Income Fund Lifestyle 1 seeks as high a rate of current income as Putnam Management believes is consistent with preservation of capital. Currently there are ten separate funds, of which nine have a target date specified by the calendar year in the name of each fund. The target dates are in five-year increments beginning with the year 2020. The tenth fund is named Putnam Retirement Income Fund Lifestyle 1. Amounts invested in each target date fund are allocated among underlying Putnam funds based on the fund’s target date. The target percentages for each target date fund gradually change over time based on the number of years that remain until the target date of the fund so that a fund’s asset allocation will become more conservative as the fund approaches its target date. The asset allocation of each target date fund is designed to provide an investment that Putnam Management believes is neither overly aggressive nor overly conservative for a typical investor planning to retire (or otherwise begin using the invested funds) in the target year. When a fund’s target percentages correspond to those of the Putnam Retirement Income Fund Lifestyle 1, which currently is expected to occur during the latter part of the target year, the fund will be merged into the Putnam Retirement Income Fund Lifestyle 1. These financial statements report on each fund, which may invest in certain Putnam Funds which are managed by Putnam Management. As of July 31, 2016, each fund may invest in the following diversified funds: Putnam Absolute Return 100 Fund, Putnam Absolute Return 300 Fund, Putnam Absolute Return 500 Fund, Putnam Absolute Return 700 Fund, Putnam Dynamic Asset Allocation Balanced Fund, Putnam Dynamic Asset Allocation Conservative Fund, Putnam Dynamic Asset Allocation Equity Fund, Putnam Dynamic Asset Allocation Growth Fund and Putnam Money Market Fund (the underlying Putnam Funds). Effective September 1, 2016, Putnam Money Market Fund will be replaced with the Putnam Government Money Market Fund. The financial statements of the underlying Putnam Funds contain additional information about the expenses and investments of the underlying Putnam Funds and are available upon request. Each fund offers classA, classB, classC, classM, classR and classY shares. Putnam RetirementReady 2060 Fund began offering each class of shares on November 30, 2015. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% (4.00% for Putnam Retirement Income Fund Lifestyle 1) and 3.50% (3.25% for Putnam Retirement Income Fund Lifestyle 1), respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge, if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. Effective September 1, 2016 each fund will begin to offer classR6 shares. Class R6 shares, which will be sold at net asset value, will generally be subject to the same expenses as class A, class B, class C, class M and class R, but will not bear a distribution fee and will bear a lower investor servicing fee, which is defined in Note 2. Class R6 shares will not be available to all investors. RetirementReady® Funds85 In the normal course of business, each fund enters into contracts that may include agreements to indemnify another party under given circumstances. Each fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against each fund. However, each fund’s management team expects the risk of material loss to be remote. Each fund has entered into contractual arrangements with an investment adviser, distributor and shareholder servicing agent, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under each fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by each fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of each fund are borne pro-rata based on the relative net assets of each class to the total net assets of each fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. Shares of each class would receive their pro-rata share of the net assets of the fund, if that fund were liquidated. In addition, the Trustees declare separate dividends on each class of shares. Security valuation The price of each fund’s shares is based on its net asset value (NAV), which is in turn based on the NAVs of the underlying Putnam Funds in which it invests, which are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). The NAVs of the underlying Putnam Funds are determined based on the policies contained in each underlying Putnam Fund’s financial statements. The NAV per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares. Shares are only valued as of the scheduled close of regular trading on the New York Stock Exchange each day the exchange is open. Security transactions and related investment income Security transactions, which consist of shares of the underlying Putnam Funds, are recorded on the trade date (date the order to buy or sell is executed). Gains or losses from the sale of the underlying Putnam Funds are determined on the identified cost basis. Income and capital gain distributions from the underlying Putnam Funds are recorded on the ex-dividend date. Interfund lending Each fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the funds to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the funds did not utilize the program. Federal taxes It is the policy of each fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of each fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. Each fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The funds did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds’ federal tax returns for the prior three fiscal years, or life of the fund, if shorter, remain subject to examination by the Internal Revenue Service. 86 RetirementReady® Funds At July 31, 2016, the following funds had capital loss carryovers in the following amounts available to the extent allowed by the Code to offset future net capital gain, if any, which will expire on the following dates: Loss carryover Short-term Long-term Total Expiration Putnam RetirementReady 2050 Fund $449,150 N/A $449,150 July 31, 2018 Putnam RetirementReady 2045 Fund 3,943,325 N/A 3,943,325 July 31, 2018 Putnam RetirementReady 2040 Fund 2,991,138 N/A 2,991,138 July 31, 2018 Putnam RetirementReady 2035 Fund 8,050,156 N/A 8,050,156 July 31, 2018 Putnam RetirementReady 2030 Fund 10,244,597 N/A 10,244,597 July 31, 2018 Putnam RetirementReady 2025 Fund 18,565,122 N/A 18,565,122 July 31, 2018 Putnam RetirementReady 2020 Fund 18,876,566 N/A 18,876,566 July 31, 2018 Putnam Retirement Income Fund 23,275,200 N/A 23,275,200 July 31, 2017 Lifestyle 1 604,878 N/A 604,878 July 31, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund, as applicable, will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, Putnam RetirementReady 2055 Fund has elected to defer $10,836 to its fiscal year ending July 31, 2017 late year ordinary losses ((i) ordinary losses recognized between January 1, 2016 and July 31, 2016, and (ii) specified ordinary and currency losses recognized between November 1, 2015 and July 31, 2016). Distributions to shareholders Each fund normally distributes any net investment income and any net realized capital gains annually, except the Putnam Retirement Income Fund Lifestyle 1, which normally distributes any net investment income monthly and any net realized capital gains annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include the following temporary and/or permanent difference for the following funds: Differences during the period Putnam RetirementReady 2060 Fund losses on wash sale transactions, redesignation of taxable distributions, Reclass of short term capital gain distributions from underlying Putnam funds Putnam RetirementReady 2055 Fund losses on wash sale transactions, late year loss deferrals, Reclass of short term capital gain distributions from underlying Putnam funds Putnam RetirementReady 2050 Fund losses on wash sale transactions, Reclass of short term capital gain distributions from underlying Putnam funds Putnam RetirementReady 2045 Fund losses on wash sale transactions, Reclass of short term capital gain distributions from underlying Putnam funds Putnam RetirementReady 2040 Fund losses on wash sale transactions, Reclass of short term capital gain distributions from underlying Putnam funds Putnam RetirementReady 2035 Fund losses on wash sale transactions, Reclass of short term capital gain distributions from underlying Putnam funds Putnam RetirementReady 2030 Fund losses on wash sale transactions, Reclass of short term capital gain distributions from underlying Putnam funds Putnam RetirementReady 2025 Fund losses on wash sale transactions, Reclass of short term capital gain distributions from underlying Putnam funds RetirementReady® Funds 87 Differences during the period Putnam RetirementReady 2020 Fund losses on wash sale transactions, Reclass of short term capital gain distributions from underlying Putnam funds Putnam Retirement Income Fund Lifestyle 1 losses on wash sale transactions, the expiration of a capital loss carryover, Reclass of short term capital gain distributions from underlying Putnam funds, the writeoff of capital loss carryover due to limitations imposed under the code Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund’s reclassified the following amounts: Accumulated net realized gain/(loss) Undistributed net on investment investment income transactions Paid-in-capital Putnam RetirementReady 2060 Fund $309 $(309) $— Putnam RetirementReady 2055 Fund 35,944 (35,944) — Putnam RetirementReady 2050 Fund 157,151 (157,072) (79) Putnam RetirementReady 2045 Fund 149,240 (149,240) — Putnam RetirementReady 2040 Fund 296,186 (296,186) — Putnam RetirementReady 2035 Fund 219,390 (219,390) — Putnam RetirementReady 2030 Fund 542,850 (542,850) — Putnam RetirementReady 2025 Fund 385,792 (385,792) — Putnam RetirementReady 2020 Fund 535,569 (535,569) — Putnam Retirement Income Fund 325,500 3,754,785 (4,080,285) Lifestyle 1 The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation Unrealized (depreciation) Net unrealized appreciation/ (depreciation) Undistributed ordinary income Undistributed long-term gain Capital loss carryover Cost for federal income tax purposes Putnam RetirementReady 2060 Fund $1,069 $(1,674) $(605) $— $1,110 $— $99,515 Putnam RetirementReady 2055 Fund 23,141 (401,786) (378,645) — 20,580 — 10,055,253 Putnam RetirementReady 2050 Fund 148,400 (2,083,699) (1,935,299) — — (449,150) 41,407,319 Putnam RetirementReady 2045 Fund 1,953,334 (4,027,239) (2,073,905) 236,552 — (3,943,325) 46,511,850 Putnam RetirementReady 2040 Fund 237,393 (4,650,629) (4,413,236) 178,407 — (2,991,138) 106,187,173 Putnam RetirementReady 2035 Fund 535,850 (3,663,937) (3,128,087) 591,302 — (8,050,156) 77,498,938 Putnam RetirementReady 2030 Fund 1,211,361 (6,539,221) (5,327,860) 907,061 — (10,244,597) 148,893,432 88 RetirementReady® Funds Unrealized appreciation Unrealized (depreciation) Net unrealized appreciation/ (depreciation) Undistributed ordinary income Undistributed long- term gain Capital loss carryover Cost for federal income tax purposes Putnam RetirementReady 2025 Fund $1,168,140 $(3,676,080) $(2,507,940) $1,312,068 $— $(18,565,122) $86,077,082 Putnam RetirementReady 2020 Fund 3,540,006 (11,806,803) (8,266,797) 1,569,720 — (18,876,566) 147,454,414 Putnam Retirement Income Fund Lifestyle 1 807,955 (5,430,324) (4,622,369) 6,841 — (23,880,078) 80,599,722 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Offering costs For Putnam RetirementReady 2060 Fund, the offering costs of $110,939 are being fully amortized on a straight-line basis over a twelve-month period. The fund will reimburse Putnam Management for the payment of these expenses. Note 2: Management fee, administrative services and other transactions The funds do not pay a monthly management fee to Putnam Management. Putnam Management has contractually agreed through November 30, 2017 to reimburse each fund for other expenses (excluding payments under the fund’s distribution plans, brokerage, interest, taxes, investment-related expenses, extraordinary expenses, and acquired fund fees and expenses). During the reporting period, each fund’s expenses were reduced by the following amounts as a result of this limit: Fees waived and reimbursed by the Manager Putnam RetirementReady 2060 Fund $81,266 Putnam RetirementReady 2055 Fund 78,369 Putnam RetirementReady 2050 Fund 91,116 Putnam RetirementReady 2045 Fund 91,992 Putnam RetirementReady 2040 Fund 112,969 Putnam RetirementReady 2035 Fund 102,661 Putnam RetirementReady 2030 Fund 128,111 Putnam RetirementReady 2025 Fund 105,872 Putnam RetirementReady 2020 Fund 121,658 Putnam Retirement Income Fund Lifestyle 1 113,716 Effective September 1, 2016, Putnam Management will contractually agree through November 30, 2017 to reimburse each fund for other expenses (excluding payments under the fund’s distribution plans, payments under the investor servicing contract, brokerage, interest, taxes, investment-related expenses, extraordinary expenses, and acquired fund fees and expenses). Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of each fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. RetirementReady® Funds 89 Effective September 1, 2016, Putnam Investor Services, Inc., an affiliate of Putnam Management, will provide investor servicing agent functions to each fund and will receive fees for investor servicing (for class A, B, C, M, R and Y) that include (1) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (2) a specified rate based on the average net assets attributable to direct and underlying non-defined contribution accounts. Class R6 shares will pay a monthly fee for investor servicing based on the average net assets of class R6 shares at an annual rate of 0.05%. Each fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the funds. The Plans provide for payments by each fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the funds at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% (0.50% for Putnam Retirement Income Fund Lifestyle 1) and 0.50% of the average net assets attributable to classA, classB, classC, classM, and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees for each fund were as follows: ClassA ClassB ClassC ClassM ClassR Total Putnam RetirementReady 2060 Fund $24 $65 $90 $47 $32 Putnam RetirementReady 2055 Fund 9,568 776 5,657 346 1,161 Putnam RetirementReady 2050 Fund 58,172 3,733 6,073 721 7,482 Putnam RetirementReady 2045 Fund 62,992 4,537 9,491 1,173 8,385 Putnam RetirementReady 2040 Fund 163,103 6,997 8,101 1,018 10,884 Putnam RetirementReady 2035 Fund 110,479 11,525 13,297 3,362 10,765 Putnam RetirementReady 2030 Fund 238,957 12,422 13,972 1,870 18,616 Putnam RetirementReady 2025 Fund 127,208 10,648 16,200 1,594 13,890 Putnam RetirementReady 2020 Fund 239,946 11,164 19,183 1,291 17,183 Putnam Retirement Income Fund 116,070 8,690 14,448 2,413 6,062 Lifestyle 1 For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions from the sale of classA and classM shares, and received contingent deferred sales charges from redemptions of classB and classC shares, in the following amounts: ClassA Net ClassM Net ClassB ClassC commissions commissions CDSC CDSC Putnam RetirementReady 2060 Fund $85 $— $— $— Putnam RetirementReady 2055 Fund 2,140 95 61 221 Putnam RetirementReady 2050 Fund 7,123 298 987 260 Putnam RetirementReady 2045 Fund 9,464 60 384 270 Putnam RetirementReady 2040 Fund 5,134 340 104 287 Putnam RetirementReady 2035 Fund 8,704 91 159 147 Putnam RetirementReady 2030 Fund 20,281 187 495 125 Putnam RetirementReady 2025 Fund 10,683 62 1,476 266 Putnam RetirementReady 2020 Fund 3,628 330 696 407 Putnam Retirement Income Fund Lifestyle 1 2,802 — 44 39 A contingent deferred sales charge of up to 1.00% is assessed on certain redemptions of classA and through October 31, 2015, a certain deferred sales charge of up to 0.65% (0.40% for Putnam Retirement Income Fund Lifestyle 1) was assessed on certain redemptions of classM shares. Effective November 1, 2015, classM shares are 90 RetirementReady® Funds not subject to a contingent deferred sales charge. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received the following amounts on classA and classM redemptions: ClassA CDSC ClassM CDSC Putnam RetirementReady 2060 Fund $— $— Putnam RetirementReady 2055 Fund — — Putnam RetirementReady 2050 Fund 89 — Putnam RetirementReady 2045 Fund — — Putnam RetirementReady 2040 Fund — — Putnam RetirementReady 2035 Fund 144 — Putnam RetirementReady 2030 Fund — — Putnam RetirementReady 2025 Fund 1,923 — Putnam RetirementReady 2020 Fund — — Putnam Retirement Income Fund Lifestyle 1 — — Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of underlying Putnam Funds were as follows: Cost of purchases Proceeds from sales Putnam RetirementReady 2060 Fund $102,350 $2,835 Putnam RetirementReady 2055 Fund 7,211,150 2,634,109 Putnam RetirementReady 2050 Fund 27,823,667 13,396,908 Putnam RetirementReady 2045 Fund 27,967,394 13,312,542 Putnam RetirementReady 2040 Fund 79,393,453 39,351,643 Putnam RetirementReady 2035 Fund 44,162,193 23,833,954 Putnam RetirementReady 2030 Fund 107,074,606 54,700,597 Putnam RetirementReady 2025 Fund 53,905,609 28,918,462 Putnam RetirementReady 2020 Fund 109,320,467 50,662,890 Putnam Retirement Income Fund Lifestyle 1 76,379,090 18,630,004 The funds’ July 31, 2015 Statements of changes in net assets have been revised to reflect reclassifications between Net realized gain (loss) on underlying Putnam Fund shares and Net unrealized appreciation (depreciation) on underlying Putnam Fund shares as a result of an immaterial error related to an overstatement of the funds’ purchase and sale activity from October 19, 2012 through July 31, 2015. Net realized gain (loss) Net unrealized appreciation onunderlying Putnam (depreciation) on underlying Fundshares Putnam Fund shares Original Revised Original Revised Putnam RetirementReady 2055 Fund $284,706 $334,729 $(38,094) $(88,117) Putnam RetirementReady 2050 Fund 1,623,186 2,596,140 (365,157) (1,338,111) Putnam RetirementReady 2045 Fund 1,971,501 3,438,108 (318,595) (1,785,202) Putnam RetirementReady 2040 Fund 3,594,104 5,678,965 (1,028,729) (3,113,590) Putnam RetirementReady 2035 Fund 3,955,877 5,913,052 (1,364,289) (3,321,464) Putnam RetirementReady 2030 Fund 5,607,160 7,357,359 (2,241,679) (3,991,878) Putnam RetirementReady 2025 Fund 4,481,130 4,510,607 (1,919,388) (1,948,865) Putnam RetirementReady 2020 Fund 3,197,604 4,252,488 (1,224,986) (2,279,870) Putnam Retirement Income Fund Lifestyle 1 837,596 835,237 (459,316) (456,957) RetirementReady® Funds 91 Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Putnam RetirementReady 2060 Fund For the period 11/30/15 (commencement of operations) to 7/31/16 ClassA Shares Amount Shares sold 1,512 $14,148 Shares issued in connection with reinvestment of distributions 23 222 1,535 14,370 Shares repurchased (234) (2,177) Net increase For the period 11/30/15 (commencement of operations) to 7/31/16 ClassB Shares Amount Shares sold 74 $700 Shares issued in connection with reinvestment of distributions 23 216 97 916 Shares repurchased — — Net increase 97 For the period 11/30/15 (commencement of operations) to 7/31/16 ClassC Shares Amount Shares sold 1,227 $11,675 Shares issued in connection with reinvestment of distributions 23 216 1,250 11,891 Shares repurchased — — Net increase For the period 11/30/15 (commencement of operations) to 7/31/16 ClassM Shares Amount Shares sold — $— Shares issued in connection with reinvestment of distributions 23 218 23 218 Shares repurchased — — Net increase 23 92RetirementReady® Funds For the period 11/30/15 (commencement of operations) to 7/31/16 ClassR Shares Amount Shares sold — $— Shares issued in connection with reinvestment of distributions 23 220 23 220 Shares repurchased — — Net increase 23 For the period 11/30/15 (commencement of operations) to 7/31/16 ClassY Shares Amount Shares sold 1,365 $12,819 Shares issued in connection with reinvestment of distributions 24 224 1,389 13,043 Shares repurchased (13) (118) Net increase Putnam RetirementReady 2055 Fund Year ended 7/31/16 Year ended 7/31/15 ClassA Shares Amount Shares Amount Shares sold 373,508 $3,913,627 307,595 $3,601,576 Shares issued in connection with reinvestment of distributions 29,696 301,115 11,505 127,711 403,204 4,214,742 319,100 3,729,287 Shares repurchased (174,294) (1,805,031) (138,255) (1,617,138) Net increase Year ended 7/31/16 Year ended 7/31/15 ClassB Shares Amount Shares Amount Shares sold 1,498 $15,313 2,337 $27,553 Shares issued in connection with reinvestment of distributions 614 6,204 761 8,412 2,112 21,517 3,098 35,965 Shares repurchased (1,729) (16,923) (659) (7,623) Net increase Year ended 7/31/16 Year ended 7/31/15 ClassC Shares Amount Shares Amount Shares sold 15,711 $157,753 12,817 $147,911 Shares issued in connection with reinvestment of distributions 4,268 42,548 4,626 50,568 19,979 200,301 17,443 198,479 Shares repurchased (3,925) (40,228) (2,668) (30,864) Net increase RetirementReady® Funds 93 Year ended 7/31/16 Year ended 7/31/15 ClassM Shares Amount Shares Amount Shares sold 1,956 $20,481 2,779 $31,787 Shares issued in connection with reinvestment of distributions 354 3,591 339 3,766 2,310 24,072 3,118 35,553 Shares repurchased (2,396) (27,575) (92) (1,064) Net increase (decrease) Year ended 7/31/16 Year ended 7/31/15 ClassR Shares Amount Shares Amount Shares sold 11,593 $119,716 15,906 $186,496 Shares issued in connection with reinvestment of distributions 1,835 18,549 1,925 21,287 13,428 138,265 17,831 207,783 Shares repurchased (9,180) (95,341) (19,436) (240,439) Net increase (decrease) Year ended 7/31/16 Year ended 7/31/15 ClassY Shares Amount Shares Amount Shares sold 249,346 $2,575,980 92,698 $1,093,705 Shares issued in connection with reinvestment of distributions 16,454 167,662 13,330 148,493 265,800 2,743,642 106,028 1,242,198 Shares repurchased (50,467) (520,074) (41,595) (497,287) Net increase Putnam RetirementReady 2050 Fund Year ended 7/31/16 Year ended 7/31/15 ClassA Shares Amount Shares Amount Shares sold 1,263,051 $20,780,213 908,145 $15,934,845 Shares issued in connection with reinvestment of distributions 29,092 480,011 23,633 400,342 1,292,143 21,260,224 931,778 16,335,187 Shares repurchased (515,092) (8,400,347) (248,045) (4,354,553) Net increase Year ended 7/31/16 Year ended 7/31/15 ClassB Shares Amount Shares Amount Shares sold 10,061 $161,260 3,485 $60,469 Shares issued in connection with reinvestment of distributions 306 4,996 790 13,255 10,367 166,256 4,275 73,724 Shares repurchased (2,515) (39,059) (2,074) (35,860) Net increase 94RetirementReady® Funds Year ended 7/31/16 Year ended 7/31/15 ClassC Shares Amount Shares Amount Shares sold 11,564 $187,028 11,194 $192,386 Shares issued in connection with reinvestment of distributions 548 8,873 1,206 20,058 12,112 195,901 12,400 212,444 Shares repurchased (5,443) (88,264) (3,766) (64,529) Net increase Year ended 7/31/16 Year ended 7/31/15 ClassM Shares Amount Shares Amount Shares sold 2,884 $47,664 2,089 $37,008 Shares issued in connection with reinvestment of distributions 88 1,469 173 2,959 2,972 49,133 2,262 39,967 Shares repurchased (608) (10,235) (428) (7,594) Net increase Year ended 7/31/16 Year ended 7/31/15 ClassR Shares Amount Shares Amount Shares sold 29,283 $474,644 56,748 $973,136 Shares issued in connection with reinvestment of distributions 1,118 18,274 8,323 138,918 30,401 492,918 65,071 1,112,054 Shares repurchased (126,860) (2,060,451) (40,336) (697,658) Net increase (decrease) Year ended 7/31/16 Year ended 7/31/15 ClassY Shares Amount Shares Amount Shares sold 199,442 $3,274,775 97,691 $1,707,536 Shares issued in connection with reinvestment of distributions 9,639 159,617 13,785 234,206 209,081 3,434,392 111,476 1,941,742 Shares repurchased (84,376) (1,392,047) (58,806) (1,036,963) Net increase Putnam RetirementReady 2045 Fund Year ended 7/31/16 Year ended 7/31/15 ClassA Shares Amount Shares Amount Shares sold 1,069,649 $19,425,878 772,358 $14,969,919 Shares issued in connection with reinvestment of distributions 29,135 532,010 33,620 631,055 1,098,784 19,957,888 805,978 15,600,974 Shares repurchased (471,611) (8,587,837) (278,014) (5,386,917) Net increase RetirementReady® Funds 95 Year ended 7/31/16 Year ended 7/31/15 ClassB Shares Amount Shares Amount Shares sold 9,495 $158,770 8,554 $153,793 Shares issued in connection with reinvestment of distributions 468 7,817 762 13,122 9,963 166,587 9,316 166,915 Shares repurchased (1,683) (28,069) (1,659) (29,290) Net increase Year ended 7/31/16 Year ended 7/31/15 ClassC Shares Amount Shares Amount Shares sold 18,880 $314,732 26,637 $477,479 Shares issued in connection with reinvestment of distributions 1,138 19,045 1,379 23,808 20,018 333,777 28,016 501,287 Shares repurchased (4,579) (75,671) (2,890) (51,290) Net increase Year ended 7/31/16 Year ended 7/31/15 ClassM Shares Amount Shares Amount Shares sold 763 $13,473 1,393 $25,982 Shares issued in connection with reinvestment of distributions 156 2,774 346 6,319 919 16,247 1,739 32,301 Shares repurchased (283) (4,975) (208) (3,987) Net increase Year ended 7/31/16 Year ended 7/31/15 ClassR Shares Amount Shares Amount Shares sold 35,459 $659,279 53,331 $1,060,213 Shares issued in connection with reinvestment of distributions 1,194 22,431 7,378 141,723 36,653 681,710 60,709 1,201,936 Shares repurchased (114,343) (2,145,912) (46,642) (926,291) Net increase (decrease) Year ended 7/31/16 Year ended 7/31/15 ClassY Shares Amount Shares Amount Shares sold 182,550 $4,025,965 70,679 $1,618,027 Shares issued in connection with reinvestment of distributions 6,115 133,310 11,612 259,055 188,665 4,159,275 82,291 1,877,082 Shares repurchased (36,508) (786,455) (50,054) (1,147,561) Net increase 96 RetirementReady® Funds Putnam RetirementReady 2040 Fund Year ended 7/31/16 Year ended 7/31/15 ClassA Shares Amount Shares Amount Shares sold 3,108,674 $61,954,737 2,481,191 $52,265,636 Shares issued in connection with reinvestment of distributions 77,924 1,546,005 58,070 1,186,362 3,186,598 63,500,742 2,539,261 53,451,998 Shares repurchased (1,430,718) (28,386,133) (809,148) (17,076,754) Net increase Year ended 7/31/16 Year ended 7/31/15 ClassB Shares Amount Shares Amount Shares sold 7,712 $142,027 2,851 $55,808 Shares issued in connection with reinvestment of distributions 701 12,908 1,379 26,210 8,413 154,935 4,230 82,018 Shares repurchased (2,078) (38,100) (7,137) (138,613) Net increase (decrease) Year ended 7/31/16 Year ended 7/31/15 ClassC Shares Amount Shares Amount Shares sold 14,816 $269,579 11,334 $217,631 Shares issued in connection with reinvestment of distributions 876 15,916 1,566 29,371 15,692 285,495 12,900 247,002 Shares repurchased (13,079) (241,080) (5,080) (96,625) Net increase Year ended 7/31/16 Year ended 7/31/15 ClassM Shares Amount Shares Amount Shares sold 3,595 $64,685 1,439 $28,170 Shares issued in connection with reinvestment of distributions 124 2,323 224 4,329 3,719 67,008 1,663 32,499 Shares repurchased (1,122) (20,818) (30) (607) Net increase Year ended 7/31/16 Year ended 7/31/15 ClassR Shares Amount Shares Amount Shares sold 27,522 $565,614 56,023 $1,207,933 Shares issued in connection with reinvestment of distributions 1,333 27,323 8,555 179,389 28,855 592,937 64,578 1,387,322 Shares repurchased (149,849) (3,080,272) (33,331) (717,114) Net increase (decrease) RetirementReady® Funds 97 Year ended 7/31/16 Year ended 7/31/15 ClassY Shares Amount Shares Amount Shares sold 273,975 $6,353,696 102,686 $2,509,967 Shares issued in connection with reinvestment of distributions 11,675 271,074 13,519 321,886 285,650 6,624,770 116,205 2,831,853 Shares repurchased (84,704) (1,983,326) (51,600) (1,252,681) Net increase Putnam RetirementReady 2035 Fund Year ended 7/31/16 Year ended 7/31/15 ClassA Shares Amount Shares Amount Shares sold 1,478,185 $30,002,756 1,193,571 $25,464,461 Shares issued in connection with reinvestment of distributions 57,876 1,163,884 40,471 840,175 1,536,061 31,166,640 1,234,042 26,304,636 Shares repurchased (771,183) (15,588,494) (368,116) (7,882,687) Net increase Year ended 7/31/16 Year ended 7/31/15 ClassB Shares Amount Shares Amount Shares sold 4,999 $92,040 11,171 $220,314 Shares issued in connection with reinvestment of distributions 1,298 24,078 1,925 36,926 6,297 116,118 13,096 257,240 Shares repurchased (7,697) (143,049) (6,419) (125,318) Net increase (decrease) Year ended 7/31/16 Year ended 7/31/15 ClassC Shares Amount Shares Amount Shares sold 27,052 $505,559 26,400 $518,024 Shares issued in connection with reinvestment of distributions 1,659 30,654 1,570 30,073 28,711 536,213 27,970 548,097 Shares repurchased (5,505) (103,681) (4,286) (84,034) Net increase Year ended 7/31/16 Year ended 7/31/15 ClassM Shares Amount Shares Amount Shares sold 1,524 $28,893 7,900 $158,443 Shares issued in connection with reinvestment of distributions 507 9,847 482 9,658 2,031 38,740 8,382 168,101 Shares repurchased (635) (12,258) (1,188) (24,225) Net increase 98 RetirementReady® Funds Year ended 7/31/16 Year ended 7/31/15 ClassR Shares Amount Shares Amount Shares sold 33,002 $644,285 54,505 $1,111,566 Shares issued in connection with reinvestment of distributions 1,897 36,812 7,526 150,148 34,899 681,097 62,031 1,261,714 Shares repurchased (160,707) (3,149,394) (55,018) (1,115,205) Net increase (decrease) Year ended 7/31/16 Year ended 7/31/15 ClassY Shares Amount Shares Amount Shares sold 266,559 $6,351,056 106,558 $2,622,427 Shares issued in connection with reinvestment of distributions 13,322 311,739 15,615 375,537 279,881 6,662,795 122,173 2,997,964 Shares repurchased (82,528) (1,944,808) (81,922) (2,035,956) Net increase Putnam RetirementReady 2030 Fund Year ended 7/31/16 Year ended 7/31/15 ClassA Shares Amount Shares Amount Shares sold 4,237,650 $85,634,221 3,023,721 $63,821,140 Shares issued in connection with reinvestment of distributions 132,127 2,643,868 41,725 863,299 4,369,777 88,278,089 3,065,446 64,684,439 Shares repurchased (1,839,988) (36,974,399) (819,965) (17,332,339) Net increase Year ended 7/31/16 Year ended 7/31/15 ClassB Shares Amount Shares Amount Shares sold 5,411 $103,065 9,710 $195,525 Shares issued in connection with reinvestment of distributions 1,369 26,123 940 18,560 6,780 129,188 10,650 214,085 Shares repurchased (8,290) (158,155) (9,038) (180,775) Net increase (decrease) Year ended 7/31/16 Year ended 7/31/15 ClassC Shares Amount Shares Amount Shares sold 17,270 $326,050 23,260 $465,475 Shares issued in connection with reinvestment of distributions 1,588 30,254 1,116 22,003 18,858 356,304 24,376 487,478 Shares repurchased (6,312) (119,097) (14,427) (291,083) Net increase RetirementReady® Funds 99 Year ended 7/31/16 Year ended 7/31/15 ClassM Shares Amount Shares Amount Shares sold 1,733 $33,753 1,671 $33,978 Shares issued in connection with reinvestment of distributions 306 5,964 196 3,952 2,039 39,717 1,867 37,930 Shares repurchased (379) (7,192) (1,150) (23,475) Net increase Year ended 7/31/16 Year ended 7/31/15 ClassR Shares Amount Shares Amount Shares sold 39,071 $747,800 77,851 $1,549,415 Shares issued in connection with reinvestment of distributions 4,034 76,770 8,179 160,399 43,105 824,570 86,030 1,709,814 Shares repurchased (311,088) (5,993,522) (48,022) (946,684) Net increase (decrease) Year ended 7/31/16 Year ended 7/31/15 ClassY Shares Amount Shares Amount Shares sold 186,827 $4,295,186 114,672 $2,737,637 Shares issued in connection with reinvestment of distributions 16,991 388,255 11,634 273,623 203,818 4,683,441 126,306 3,011,260 Shares repurchased (100,616) (2,296,013) (90,116) (2,150,679) Net increase Putnam RetirementReady 2025 Fund Year ended 7/31/16 Year ended 7/31/15 ClassA Shares Amount Shares Amount Shares sold 1,795,322 $37,243,995 907,524 $19,436,389 Shares issued in connection with reinvestment of distributions 64,304 1,316,955 19,369 409,267 1,859,626 38,560,950 926,893 19,845,656 Shares repurchased (867,256) (17,820,421) (390,652) (8,359,438) Net increase Year ended 7/31/16 Year ended 7/31/15 ClassB Shares Amount Shares Amount Shares sold 7,301 $140,549 11,362 $224,762 Shares issued in connection with reinvestment of distributions 1,078 20,683 343 6,797 8,379 161,232 11,705 231,559 Shares repurchased (8,930) (172,541) (7,032) (140,317) Net increase (decrease) 100 RetirementReady® Funds Year ended 7/31/16 Year ended 7/31/15 ClassC Shares Amount Shares Amount Shares sold 26,334 $500,847 16,033 $320,195 Shares issued in connection with reinvestment of distributions 1,688 32,318 454 8,980 28,022 533,165 16,487 329,175 Shares repurchased (9,302) (177,684) (5,419) (108,905) Net increase Year ended 7/31/16 Year ended 7/31/15 ClassM Shares Amount Shares Amount Shares sold 1,823 $34,891 1,426 $28,186 Shares issued in connection with reinvestment of distributions 231 4,489 90 1,811 2,054 39,380 1,516 29,997 Shares repurchased (12) (215) (1,166) (23,581) Net increase Year ended 7/31/16 Year ended 7/31/15 ClassR Shares Amount Shares Amount Shares sold 34,769 $673,234 87,350 $1,733,925 Shares issued in connection with reinvestment of distributions 1,945 37,437 3,350 66,193 36,714 710,671 90,700 1,800,118 Shares repurchased (249,041) (4,896,863) (36,428) (723,605) Net increase (decrease) Year ended 7/31/16 Year ended 7/31/15 ClassY Shares Amount Shares Amount Shares sold 308,878 $6,480,626 134,885 $2,882,688 Shares issued in connection with reinvestment of distributions 16,774 344,881 7,825 165,893 325,652 6,825,507 142,710 3,048,581 Shares repurchased (53,576) (1,098,140) (62,599) (1,354,623) Net increase Putnam RetirementReady 2020 Fund Year ended 7/31/16 Year ended 7/31/15 ClassA Shares Amount Shares Amount Shares sold 5,126,318 $93,863,826 3,362,783 $63,753,552 Shares issued in connection with reinvestment of distributions 149,938 2,715,373 26,064 488,965 5,276,256 96,579,199 3,388,847 64,242,517 Shares repurchased (2,121,598) (38,688,240) (1,048,995) (19,930,141) Net increase RetirementReady® Funds 101 Year ended 7/31/16 Year ended 7/31/15 ClassB Shares Amount Shares Amount Shares sold 10,152 $179,982 6,374 $116,294 Shares issued in connection with reinvestment of distributions 1,378 24,122 203 3,670 11,530 204,104 6,577 119,964 Shares repurchased (7,861) (138,234) (23,803) (432,823) Net increase (decrease) Year ended 7/31/16 Year ended 7/31/15 ClassC Shares Amount Shares Amount Shares sold 36,143 $637,095 31,862 $581,505 Shares issued in connection with reinvestment of distributions 2,491 43,587 551 9,986 38,634 680,682 32,413 591,491 Shares repurchased (21,153) (372,625) (22,140) (406,597) Net increase Year ended 7/31/16 Year ended 7/31/15 ClassM Shares Amount Shares Amount Shares sold 952 $17,156 1,292 $23,850 Shares issued in connection with reinvestment of distributions 222 3,959 57 1,061 1,174 21,115 1,349 24,911 Shares repurchased (860) (15,924) (304) (5,581) Net increase Year ended 7/31/16 Year ended 7/31/15 ClassR Shares Amount Shares Amount Shares sold 45,985 $813,504 60,351 $1,095,849 Shares issued in connection with reinvestment of distributions 4,373 76,433 2,770 50,022 50,358 889,937 63,121 1,145,871 Shares repurchased (177,431) (3,183,249) (55,531) (1,008,593) Net increase (decrease) Year ended 7/31/16 Year ended 7/31/15 ClassY Shares Amount Shares Amount Shares sold 37,179 $758,634 37,396 $791,561 Shares issued in connection with reinvestment of distributions 6,982 141,521 2,731 57,106 44,161 900,155 40,127 848,667 Shares repurchased (53,257) (1,081,350) (41,502) (868,024) Net decrease 102 RetirementReady® Funds Putnam Retirement Income Fund Lifestyle 1 Year ended 7/31/16 Year ended 7/31/15 ClassA Shares Amount Shares Amount Shares sold 1,040,315 $17,549,619 328,817 $5,779,605 Shares issued in connection with reinvestment of distributions 121,729 2,045,639 23,095 404,773 Shares issued in connection with the merger of Putnam RetirementReady 2015 Fund 2,418,458 42,298,836 — — 3,580,502 61,894,094 351,912 6,184,378 Shares repurchased (851,649) (14,307,974) (241,398) (4,259,784) Net increase Year ended 7/31/16 Year ended 7/31/15 ClassB Shares Amount Shares Amount Shares sold 1,941 $33,007 7,972 $138,864 Shares issued in connection with reinvestment of distributions 2,103 34,827 319 5,525 Shares issued in connection with the merger of Putnam RetirementReady 2015 Fund 43,924 757,249 — — 47,968 825,083 8,291 144,389 Shares repurchased (3,749) (61,721) (3,004) (52,287) Net increase Year ended 7/31/16 Year ended 7/31/15 ClassC Shares Amount Shares Amount Shares sold 31,414 $527,552 10,920 $191,283 Shares issued in connection with reinvestment of distributions 3,020 50,135 878 15,228 Shares issued in connection with the merger of Putnam RetirementReady 2015 Fund 35,434 612,306 — — 69,868 1,189,993 11,798 206,511 Shares repurchased (6,089) (102,052) (6,122) (107,298) Net increase Year ended 7/31/16 Year ended 7/31/15 ClassM Shares Amount Shares Amount Shares sold 3,564 $60,883 6,369 $112,375 Shares issued in connection with reinvestment of distributions 1,014 17,081 411 7,197 Shares issued in connection with the merger of Putnam RetirementReady 2015 Fund 6,980 122,364 — — 11,558 200,328 6,780 119,572 Shares repurchased (2,965) (50,546) (3,389) (59,783) Net increase RetirementReady® Funds 103 Year ended 7/31/16 Year ended 7/31/15 ClassR Shares Amount Shares Amount Shares sold 11,752 $196,306 12,641 $222,756 Shares issued in connection with reinvestment of distributions 3,079 51,719 1,054 18,453 Shares issued in connection with the merger of Putnam RetirementReady 2015 Fund 76,280 1,333,370 — — 91,111 1,581,395 13,695 241,209 Shares repurchased (54,877) (937,563) (26,531) (468,941) Net increase (decrease) Year ended 7/31/16 Year ended 7/31/15 ClassY Shares Amount Shares Amount Shares sold 177,172 $3,029,105 23,414 $415,389 Shares issued in connection with reinvestment of distributions 13,866 233,704 1,826 32,142 Shares issued in connection with the merger of Putnam RetirementReady 2015 Fund 264,709 4,643,001 — — 455,747 7,905,810 25,240 447,531 Shares repurchased (92,990) (1,570,758) (11,521) (203,926) Net increase At the close of the reporting period, Putnam Investments, LLC owned the following shares of each fund: Percentage of Fair value at the shares end of the Shares owned outstanding reporting period Putnam RetirementReady 2060 Fund classA 1,023 44.46% $10,056 Putnam RetirementReady 2060 Fund classB 1,023 93.25 10,015 Putnam RetirementReady 2060 Fund classC 1,023 45.47 10,015 Putnam RetirementReady 2060 Fund classM 1,023 100.00 10,030 Putnam RetirementReady 2060 Fund classR 1,023 100.00 10,046 Putnam RetirementReady 2060 Fund classY 1,024 43.10 10,086 Putnam RetirementReady 2055 Fund classM 1,536 28.30 16,036 Putnam RetirementReady 2055 Fund classR 1,158 4.43 12,066 Putnam RetirementReady 2050 Fund classR 306 0.38 5,159 Putnam RetirementReady 2045 Fund classR 266 0.33 5,163 Putnam RetirementReady 2035 Fund classR 256 0.26 5,146 Putnam RetirementReady 2030 Fund classR 261 0.18 5,126 Putnam RetirementReady 2025 Fund classR 258 0.21 5,103 Putnam RetirementReady 2020 Fund classR 283 0.15 5,060 Putnam Retirement Income Fund Lifestyle 1 classR 296 0.35 5,035 At the close of the reporting period, the following funds’ had shareholders of record that owned the following percentages of the outstanding shares of the fund: 104 RetirementReady® Funds Putnam RetirementReady 2060 Fund 6.23%, 5.96%, 12.78% Putnam RetirementReady 2055 Fund 7.94%, 10.42%, 20.57% Putnam RetirementReady 2050 Fund 12.14% Putnam RetirementReady 2045 Fund 11.35% Putnam RetirementReady 2040 Fund 7.03% Putnam RetirementReady 2035 Fund 13.57% Putnam RetirementReady 2030 Fund 6.31% Putnam RetirementReady 2025 Fund 5.42%, 11.50% Note 5: Initial capitalization and offering of shares Putnam RetirementReady 2060 Fund was established as a series of the Trust on November 30, 2015 and commenced operations on November 30, 2015. Prior to November 30, 2015, the fund had no operations other than those related to organizational matters, including as noted below, the initial capital contributions by Putnam Investments, LLC and issuance of shares: Capital contribution Shares issued ClassA $10,000 1,000 ClassB 10,000 1,000 ClassC 10,000 1,000 ClassM 10,000 1,000 ClassR 10,000 1,000 ClassY 10,000 1,000 Note 6: Transactions with affiliated issuers Transactions during the reporting period with a company which is under common ownership or control, or involving securities of companies in which a fund owned at least 5% of the outstanding voting securities, were as follows: Putnam RetirementReady 2060 Fund Fair value at the Fair value beginning at the end of the of the reporting Purchase Sale Investment Capital gain reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $— $503 $22 $5 $— $480 Putnam Absolute Return 500 Fund ClassY — 2,262 77 63 12 2,113 Putnam Absolute Return 700 Fund ClassY — 7,817 266 303 44 7,238 Putnam Dynamic Asset Allocation Equity Fund ClassY — 74,619 1,686 489 1,172 72,827 Putnam Dynamic Asset Allocation Growth Fund ClassY — 16,490 549 174 422 15,828 Putnam Money Market Fund ClassA — 659 235 — — 424 Totals $— RetirementReady® Funds 105 Putnam RetirementReady 2055 Fund Fair value at the Fair value beginning at the end of the of the reporting Purchase Sale Investment Capital gain reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $31,467 $52,131 $17,366 $805 $— $65,894 Putnam Absolute Return 500 Fund ClassY 117,611 164,292 65,150 6,678 1,277 207,105 Putnam Absolute Return 700 Fund ClassY 403,037 572,172 221,210 32,443 4,707 709,163 Putnam Dynamic Asset Allocation Equity Fund ClassY 3,895,552 5,215,485 1,876,942 55,509 133,055 7,103,125 Putnam Dynamic Asset Allocation Growth Fund ClassY 849,600 1,157,766 423,089 19,573 47,373 1,548,259 Putnam Money Market Fund ClassA 24,109 49,304 30,352 1 — 43,062 Totals Putnam RetirementReady 2050 Fund Fair value at the Fair value beginning at the end of the of the reporting Purchase Sale Investment Capital gain reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $260,012 $342,658 $139,307 $6,719 $— $459,963 Putnam Absolute Return 500 Fund ClassY 582,896 618,538 310,131 32,521 6,220 843,549 Putnam Absolute Return 700 Fund ClassY 1,997,232 2,165,921 1,050,177 158,004 22,924 2,889,932 Putnam Dynamic Asset Allocation Equity Fund ClassY 16,432,261 15,712,733 8,149,784 215,003 515,352 23,254,440 Putnam Dynamic Asset Allocation Growth Fund ClassY 6,974,446 8,793,039 3,610,772 177,289 429,099 11,853,287 Putnam Money Market Fund ClassA 116,808 190,778 136,737 19 — 170,849 Totals 106 RetirementReady® Funds Putnam RetirementReady 2045 Fund Fair value at the Fair value beginning at the end of the of the reporting Purchase Sale Investment Capital gain reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $555,042 $543,329 $227,137 $11,754 $— $864,986 Putnam Absolute Return 500 Fund ClassY 691,293 615,302 303,760 34,123 6,526 951,645 Putnam Absolute Return 700 Fund ClassY 2,368,679 2,160,788 1,030,304 165,789 24,053 3,259,469 Putnam Dynamic Asset Allocation Equity Fund ClassY 14,042,927 10,898,606 6,086,371 157,541 377,618 18,242,668 Putnam Dynamic Asset Allocation Growth Fund ClassY 13,451,150 13,548,200 5,519,417 292,382 707,664 20,925,389 Putnam Money Market Fund ClassA 138,172 201,169 145,553 15 — 193,788 Totals Putnam RetirementReady 2040 Fund Fair value at the Fair value beginning at the end of the of the reporting Purchase Sale Investment Capital gain reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $1,931,564 $1,935,574 $1,366,697 $34,938 $— $2,479,366 Putnam Absolute Return 500 Fund ClassY 2,032,492 2,905,525 1,181,035 132,774 25,394 3,571,455 Putnam Absolute Return 700 Fund ClassY 5,139,140 6,284,615 2,861,871 420,408 60,994 7,975,225 Putnam Dynamic Asset Allocation Equity Fund ClassY 14,811,887 13,268,214 10,202,222 152,373 365,231 17,035,258 Putnam Dynamic Asset Allocation Growth Fund ClassY 40,960,909 53,492,386 23,172,825 1,005,264 2,433,083 69,482,359 Putnam Money Market Fund ClassA 290,121 1,507,139 566,993 139 — 1,230,274 Totals RetirementReady® Funds 107 Putnam RetirementReady 2035 Fund Fair value at the Fair value beginning at the end of the of the reporting Purchase Sale Investment Capital gain reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $1,418,730 $1,025,539 $608,366 $26,940 $— $1,818,939 Putnam Absolute Return 300 Fund ClassY 512,175 642,689 235,087 33,471 — 875,795 Putnam Absolute Return 500 Fund ClassY 2,660,102 2,221,000 1,029,307 142,253 27,207 3,638,588 Putnam Absolute Return 700 Fund ClassY 5,812,133 4,701,595 2,212,427 425,752 61,770 7,677,130 Putnam Dynamic Asset Allocation Balanced Fund ClassY 4,545,148 5,144,310 2,039,273 104,973 315,313 7,436,584 Putnam Dynamic Asset Allocation Equity Fund ClassY 2,071,584 313,705 2,168,827 7 16 — Putnam Dynamic Asset Allocation Growth Fund ClassY 39,048,243 28,799,187 14,820,491 777,677 1,882,243 50,936,460 Putnam Money Market Fund ClassA 1,393,368 1,314,168 720,176 234 — 1,987,355 Totals Putnam RetirementReady 2030 Fund Fair value at the Fair value beginning at the end of the of the reporting Purchase Sale Investment Capital gain reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $3,253,687 $3,496,359 $1,632,253 $72,159 $— $5,077,690 Putnam Absolute Return 300 Fund ClassY 3,454,519 4,997,751 1,927,672 228,309 — 6,226,320 Putnam Absolute Return 500 Fund ClassY 5,653,517 6,023,393 2,746,612 317,496 60,723 8,465,780 Putnam Absolute Return 700 Fund ClassY 12,636,818 13,924,374 6,141,699 1,010,502 146,608 18,998,614 Putnam Dynamic Asset Allocation Balanced Fund ClassY 32,688,707 44,796,866 18,343,022 798,645 2,331,260 57,691,008 Putnam Dynamic Asset Allocation Growth Fund ClassY 36,017,681 30,331,487 22,020,064 614,932 1,488,343 42,279,903 Putnam Money Market Fund ClassA 3,211,183 3,504,376 1,889,275 430 — 4,826,257 Totals 108 RetirementReady® Funds Putnam RetirementReady 2025 Fund Fair value at the Fair value beginning at the end of the of the reporting Purchase Sale Investment Capital gain reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $2,777,243 $2,265,042 $1,126,629 $57,585 $— $3,879,541 Putnam Absolute Return 300 Fund ClassY 4,642,048 4,642,646 1,972,379 266,411 — 6,954,575 Putnam Absolute Return 500 Fund ClassY 5,660,953 5,428,793 2,353,136 323,387 61,850 8,256,164 Putnam Absolute Return 700 Fund ClassY 8,598,021 7,160,987 3,461,660 631,283 91,589 11,363,800 Putnam Dynamic Asset Allocation Balanced Fund ClassY 32,604,260 27,943,618 13,685,009 645,067 1,920,864 45,126,370 Putnam Dynamic Asset Allocation Conservative Fund ClassY 1,873,382 3,546,457 1,138,658 68,690 186,402 4,178,376 Putnam Dynamic Asset Allocation Growth Fund ClassY 3,622,910 560,809 3,885,353 — — — Putnam Money Market Fund ClassA 2,749,163 2,357,257 1,295,638 309 — 3,810,316 Totals Putnam RetirementReady 2020 Fund Fair value at the Fair value beginning at the end of the of the reporting Purchase Sale Investment Capital gain reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $4,899,700 $6,086,685 $2,653,138 $112,192 $— $8,280,735 Putnam Absolute Return 300 Fund ClassY 9,827,310 13,790,570 5,401,198 610,110 — 17,447,964 Putnam Absolute Return 500 Fund ClassY 15,233,981 22,253,325 8,516,868 987,270 188,822 27,611,365 Putnam Absolute Return 700 Fund ClassY 8,736,892 9,450,574 5,249,338 610,972 88,642 12,070,183 Putnam Dynamic Asset Allocation Balanced Fund ClassY 26,125,385 26,583,421 16,168,867 498,505 1,353,733 35,297,317 Putnam Dynamic Asset Allocation Conservative Fund ClassY 15,812,207 25,002,218 9,800,177 484,837 1,223,763 30,340,515 Putnam Money Market Fund ClassA 4,860,261 6,153,674 2,873,304 735 — 8,139,538 Totals RetirementReady® Funds 109 Putnam Retirement Income Fund Lifestyle 1 Fair value at the Fair value beginning at the end of the of the reporting Purchase Sale Investment Capital gain reporting Affiliates period cost proceeds income distributions period Putnam Absolute Return 100 Fund ClassY $1,920,614 $6,615,625 $1,650,513 $117,345 $— $6,809,947 Putnam Absolute Return 300 Fund ClassY 4,494,590 16,137,808 3,781,176 708,728 — 15,941,030 Putnam Absolute Return 500 Fund ClassY 6,526,249 22,965,074 5,356,023 1,026,810 196,384 22,706,778 Putnam Dynamic Asset Allocation Conservative Fund ClassY 7,342,378 26,213,655 6,589,708 391,522 1,325,998 26,055,687 Putnam Money Market Fund ClassA 1,269,568 4,446,928 1,252,584 381 — 4,463,911 Totals Note 7: Acquisition of Putnam RetirementReady 2015 Fund On November 20, 2015, Putnam Retirement Income Fund Lifestyle 1 issued 2,418,458, 43,924, 35,434, 6,980, and 264,709 classA, classB, classC, classM, classR and classY shares, respectively, for 2,366,133, 43,634, 6,910, 76,822, and 259,116 classA, classB, classC, classM, classR and classY shares of Putnam RetirementReady 2015 Fund to acquire that fund’s net assets in a tax-free exchange. The purpose of the transaction, which contemplated by the funds’ prospectus, was to combine two Putnam funds with substantially similar objectives and investment strategies into a single Putnam fund with a larger asset base and therefore lower expenses for fund shareholders. The investment portfolio of Putnam RetirementReady 2015 Fund, with value of $49,783,896 and an identified cost of $50,502,187 at November 20, 2015, was the principal asset by Putnam Retirement Income Fund Lifestyle 1. The net assets of Putnam Retirement Income Fund Lifestyle Putnam RetirementReady 2015 Fund on November 20, 2015, were $22,912,059 and $49,767,126, respectively November 20, 2015, Putnam RetirementReady 2015 Fund had undistributed net investment income of $ accumulated net realized loss of $23,507,513 and unrealized depreciation of $718,291. The aggregate net of Putnam Retirement Income Fund Lifestyle 1 immediately following the acquisition were $72,679,185. the acquisition had been completed on August 1, 2015, the fund’s pro forma results of operations for the period are as follows: Net investment income $2,175,314 Net loss on investments $2,456,984 Net decrease in net assets resulting from operations $281,670 Because the combined investment portfolios have been managed as a single portfolio since the acquisition was completed, it is not practicable to separate the amounts of revenue and earnings of Putnam RetirementReady 2015 Fund that have been included in Putnam Retirement Income Fund Lifestyle 1’s statement of operations for the current fiscal period. Note 8: Market, credit and other risks In the normal course of business, the underlying Putnam Funds trade financial instruments and enter into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The underlying Putnam Funds may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The underlying Putnam Funds may invest in foreign securities that involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The financial statements of the underlying Putnam Funds contain additional information about the expenses and investments of the underlying Putnam Funds and are available upon request. 110 RetirementReady® Funds Federal tax information (Unaudited) Pursuant to §852 of the Internal Revenue Code, as amended, the following fund’s hereby designate the following monies as a capital gain dividend with respect to the taxable year ended July 31, 2016, or, if subsequently determined to be different, the net capital gain of such year. Amount Putnam RetirementReady 2060 Fund $1,475 Putnam RetirementReady 2055 Fund* 112,184 *The fund hereby designates an additional $32,153, $104,086, and $9,748 as capital gain dividend with respect to the previously designated capital gain dividends in taxable years ended July 31, 2013 through July 31, 2015, respectively. Each fund designated the following percentages of ordinary income distributions as qualifying for the dividends received deduction for corporations. Qualifying % Putnam RetirementReady 2060 Fund 53.82% Putnam RetirementReady 2055 Fund 33.38 Putnam RetirementReady 2050 Fund 45.46 Putnam RetirementReady 2045 Fund 42.33 Putnam RetirementReady 2040 Fund 35.93 Putnam RetirementReady 2035 Fund 29.56 Putnam RetirementReady 2030 Fund 24.01 Putnam RetirementReady 2025 Fund 18.95 Putnam RetirementReady 2020 Fund 14.39 Putnam Retirement Income Fund Lifestyle 1 8.83 For the reporting period, each fund hereby designates the following percentages, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. Qualifying % Putnam RetirementReady 2060 Fund 77.51% Putnam RetirementReady 2055 Fund 48.24 Putnam RetirementReady 2050 Fund 66.87 Putnam RetirementReady 2045 Fund 62.85 Putnam RetirementReady 2040 Fund 54.01 Putnam RetirementReady 2035 Fund 44.13 Putnam RetirementReady 2030 Fund 34.00 Putnam RetirementReady 2025 Fund 25.59 Putnam RetirementReady 2020 Fund 19.52 Putnam Retirement Income Fund Lifestyle 1 12.05 The Form 1099 that will be mailed to you in January 2017 will show the tax status of all distributions paid to your account in calendar 2016. RetirementReady® Funds 111 About the Trustees Independent Trustees 112 RetirementReady® Funds * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of July 31, 2016, there were 117 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. RetirementReady® Funds 113 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, James F. Clark (Born 1974) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2016 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments Vice President and BSA Compliance Officer and Putnam Management Since 2002 Director of Operational Compliance, Michael J. Higgins (Born 1976) Putnam Investments and Putnam Vice President, Treasurer, and Clerk Retail Management Since 2010 Manager of Finance, Dunkin’ Brands (2008– Nancy E. Florek (Born 1957) 2010); Senior Financial Analyst, Old Mutual Asset Vice President, Director of Proxy Voting Management (2007–2008); Senior Financial and Corporate Governance, Assistant Clerk, Analyst, Putnam Investments (1999–2007) and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. 114 RetirementReady® Funds Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth International Value Fund Growth Opportunities Fund Multi-Cap Value Fund International Growth Fund Small Cap Value Fund Multi-Cap Growth Fund Small Cap Growth Fund Income Voyager Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund Government Money Market Fund* Emerging Markets Equity Fund High Yield Advantage Fund Equity Spectrum Fund High Yield Trust Europe Equity Fund Income Fund Global Equity Fund Money Market Fund* International Capital Opportunities Fund Short Duration Income Fund International Equity Fund U.S. Government Income Trust Investors Fund Low Volatility Equity Fund Tax-free Income Multi-Cap Core Fund AMT-Free Municipal Fund Research Fund Intermediate-Term Municipal Income Fund Strategic Volatility Equity Fund Short-Term Municipal Income Fund Tax Exempt Income Fund Value Tax-Free High Yield Fund Convertible Securities Fund Equity Income Fund State tax-free income funds†: Global Dividend Fund Arizona, California, Massachusetts, Michigan, The Putnam Fund for Growth and Income Minnesota, New Jersey, New York, Ohio, and Pennsylvania. RetirementReady® Funds 115 Absolute Return Retirement Income Lifestyle Funds — Absolute Return 100 Fund® portfolios with managed allocations to Absolute Return 300 Fund® stocks, bonds, and money market Absolute Return 500 Fund® investments to generate retirement income. Absolute Return 700 Fund® Retirement Income Fund Lifestyle 1 Global Sector Retirement Income Fund Lifestyle 2 Global Consumer Fund Retirement Income Fund Lifestyle 3 Global Energy Fund Global Financials Fund RetirementReady ® Funds — portfolios with Global Health Care Fund adjusting allocations to stocks, bonds, and Global Industrials Fund money market instruments, becoming more Global Natural Resources Fund conservative over time. Global Sector Fund Global Technology Fund RetirementReady® 2060 Fund Global Telecommunications Fund RetirementReady® 2055 Fund Global Utilities Fund RetirementReady® 2050 Fund RetirementReady® 2045 Fund Asset Allocation RetirementReady® 2040 Fund George Putnam Balanced Fund RetirementReady® 2035 Fund RetirementReady® 2030 Fund Global Asset Allocation Funds — four RetirementReady® 2025 Fund investment portfolios that spread your RetirementReady® 2020 Fund money across a variety of stocks, bonds, and money market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. † Not available in all states. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 116 RetirementReady® Funds Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees James F. Clark Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Kenneth R. Leibler, Vice Chair Chief Compliance Officer One Post Office Square Liaquat Ahamed Boston, MA 02109 Ravi Akhoury Michael J. Higgins Barbara M. Baumann Vice President, Treasurer, Investment Sub-Advisor Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Janet C. Smith London, England SW1A 1LD Paul L. Joskow Vice President, Robert E. Patterson Principal Accounting Officer, Marketing Services George Putnam, III and Assistant Treasurer Putnam Retail Management Robert L. Reynolds One Post Office Square W. Thomas Stephens Susan G. Malloy Boston, MA 02109 Vice President and Officers Assistant Treasurer Custodian Robert L. Reynolds State Street Bank President James P. Pappas and Trust Company Vice President Jonathan S. Horwitz Legal Counsel Executive Vice President, Mark C. Trenchard Ropes & Gray LLP Principal Executive Officer, and Vice President and Compliance Liaison BSA Compliance Officer Independent Registered Steven D. Krichmar Nancy E. Florek Public Accounting Firm Vice President and Vice President, Director of PricewaterhouseCoopers LLP Principal Financial Officer Proxy Voting and Corporate Robert T. Burns Governance, Assistant Clerk, Vice President and and Associate Treasurer Chief Legal Officer This report is for the information of shareholders of Putnam RetirementReady® Funds. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund's principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In November 2015, the Code of Ethics of Putnam Investment Management, LLC was amended. The key changes to the Code of Ethics are as follows: (i) Non-Access Persons are no longer required to pre-clear their trades, (ii) a new provision governing conflicts of interest has been added, (iii) modifying certain provisions of the pre-clearance requirements, Contra-Trading Rule and 60-Day Short-Term Rule, (iv) modifying and adding language relating to reporting of unethical or illegal acts, including anti-retaliation provision, and (v) certain other changes. Item 3. Audit Committee Financial Expert: The Funds' Audit, Compliance and Distributions Committee is comprised solely of Trustees who are "independent" (as such term has been defined by the Securities and Exchange Commission ("SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the "Regulations")). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta, Mr. Patterson, Mr. Hill, and Ms. Baumann qualifies as an "audit committee financial expert" (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds' amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund's independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees July 31, 2016	$148,551	$8,000*	$59,348	$ — July 31, 2015	$144,197	$ —	$57,619	$ — ** Fees billed to the fund for services relating to a fund merger. For the fiscal years ended July 31, 2016 and July 31, 2015, the fund's independent auditor billed aggregate non-audit fees in the amounts of $627,101 and $737,295 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund's last two fiscal years for services traditionally performed by the fund's auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund's last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds' independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds' independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund's independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
